 
1.           PARTIES:  THIS LEASE, is entered into on this __7_ day of December,
1988, between SOBRATO DEVELOPMENT COMPANIES #871, a California Limited
Partnership, and PARADIGM TECHNOLOGY, INC., a California Corporation,
hereinafter called respectively Landlord and Tenant.


2.           PREMISES: Landlord hereby leases to Tenant, and Tenant hires from
Landlord those certain Premises with the appurtenances, situated in the City of
San Jose, County of Santa Clara, State of California, and more particularly
described as follows, to-wit:


That certain real property commonly known and designated as 71 Vista Montana,
APN #097- 52-027, consisting of 61,798 square feet as outlined in red on Exhibit
“A: attached hereto.  Landlord also hereby grants to Tenant the exclusive right
to use during the entire term of this Lease approximately 240 parking spaces (as
reduced by tank farm pad), in the location more particularly shown on Exhibit
“A”.


3.           USE:                      Tenant shall use the Premises only for
the following purposes and shall not change the use of the Premises without the
prior written consent of Landlord, which consent shall not unreasonably be
withheld:  Office, research, development, testing, light manufacturing,
semiconductor manufacturing, ancillary warehouse (shipping/ receiving), and
related legal uses.


4.           TERM AND RENTAL:   The term shall be for one hundred twenty (120)
months, commencing, subject to paragraph 7 below, on the fifteenth day of April,
1989, and ending subject to paragraph 39 relating to the Option to Extend, on
the fourteenth day of April, 1999, at the total rent or sum of SIX MILLION NINE
HUNDRED THIRTY TWO THOUSAND SIX HUNDRED NINETY THREE AND 40/100 DOLLARS
($6,932,693.40), payable without deduction or offset, in monthly installments
of:


Months                      1 - 12                                $42,623.25 per
month                                                                $511,479.00
Months                      13-24                                $45,713.15 per
month                                                                $548,557.80
Months                      25-36                                $48,803.05 per
month                                                                $585,636.60
Months                      37-48                                $51,892.95 per
month                                                                $622,715.40
Months                      49-60                                $54,982.85 per
month                                                                $659,794.20
Months                      61-72                                $64,887.90 per
month                                                                $778,654.80
Months                      73-84                                $64,887.90 per
month                                                                $778,654.80
Months                      85-96                                $67,977.80 per
month                                                                $815,733.60
Months                      97-108                              $67,977.80 per
month                                                                $815,733.60
Months 109-120                                                 $67,977.80 per
month                                                                $815,733.60
                                                                                       $6,970,814.40

 


 
i

--------------------------------------------------------------------------------

 

commencing on substantial completion as defined in Paragraph 7) due on or before
the first day of each calendar month during the term hereof.  Said rental shall
be paid in lawful money of the United States of America, without offset or
deduction, and shall be paid to Landlord at such place or places as may be
designated from time to time by Landlord.  Rent for any period less than a
calendar month shall be a pro rata portion of the monthly installment.


Tenant shall also pay to Landlord the sum of FIFTY EIGHT THOUSAND NINETY AND
12/100 DOLLARS ($58,090.12) as prepaid rent to be applied against the initial
rent due hereunder.  Promptly after substantial completion, Landlord shall
submit to Tenant for signature by both parties a memorandum commemorating the
commencement and termination dates of the Lease which reflect the date on which
the Tenant Interior Improvements were Substantially Completed.


5.           SECURITY
DEPOSIT:                                                      Concurrently with
Tenant’s execution of this Lease, Tenant has deposited with Landlord the sum of
SIXTY FIVE THOUSAND AND NO/100 DOLLARS ($65,000.00) as a security deposit.  If
Tenant defaults with respect to any provisions of this lease, including but not
limited to the provisions relating to payment of rent or other charges, Landlord
may, to the extent reasonably necessary to remedy Tenant’s default, use all or
any part of said deposit for the payment of rent or other charges in default or
the payment of any other payment of any other amount which Landlord may spend or
become obligated to spend by reason of Tenant’s
default or to compensate Landlord for any other loss or damage which Landlord
may suffer by reason of Tenant’s default.  If any portion of said deposit is so
used or applied, Tenant shall, within ten (10) days after written demand
therefor, deposit cash with Landlord in an amount sufficient to restore said
deposit to the full amount hereinabove stated and shall pay to Landlord such
other sums as shall be necessary to reimburse Landlord for any sums paid by
Landlord.  Said deposit shall be returned to Tenant within fifteen (15) days
after the expiration of the term hereof less any amount deducted in accordance
with this paragraph, together with Landlord’s written notice itemizing the
amounts and purposes for such retention.  In the event of termination of
Landlord’s interest in this lease, Landlord shall transfer said deposit to
Landlord’s successor in interest, provided said successor in interest assumes
Landlord’s obligations under this Lease.


Notwithstanding the above, Tenant shall additionally provide Landlord with an
irrevocable letter of credit, in a form reasonably satisfactory to Landlord, to
further secure the following reimbursement obligations of Tenant:


Prior to Tenant’s receipt of a legally binding (by opinion of Tenant’s counsel)
financing commitment (“Financing Commitment”) for a minimum amount of SIX
MILLION and NO/100 DOLLARS (6,000,000.00), Tenant shall provide to Landlord a
letter of credit or multiple letters of credit, as the case may be (collectively
"Letters of Credit"), in an aggregate amount, as of the first day of each month
specified in Exhibit “F” attached hereto, which is no less than the
cumulative amount of Tenant Improvement expenditures indicated on Exhibit “F”
with respect to said month.  For example, by January 1, 1988, the Letter(s) of
Credit must be in an aggregate amount of no less than One Million Three Hundred
Sixteen Thousand Two Hundred Ninety Eight Dollars ($1,316,298.00), and as of
February 1, 1989, must be in an aggregate amount of no less than Two Million
Four Hundred Thirty Seven Thousand Two Hundred Eighty Eight Dollars
($2,437,288.00).  The Letter(s) of Credit for December,1988 shall be delivered
to Landlord
promptly after Lease execution.


 Upon any termination of this Lease as a consequence of a default by Tenant with
respect to any one or more of its obligations under this Lease, Landlord shall
be entitled to draw upon the Letter(s) of Credit to the extent necessary to
reimburse itself for all monies spent by Landlord on Tenant Improvements through
the date of such termination.  All such Letter(s) of Credit shall be
irrevocable, and shall be conditioned solely upon Landlord’s certifying to the
issuer(s) thereof that a default exists under this Lease.  Such Letter(s) of
Credit shall be for a minimum term ending on May 1, 1989, and thereafter shall
be periodically renewed by Tenant until such time as the Financing Commitment is
obtained.  If at any point in time, less than sixty (60) days remains before
expiration of the term of any such Letter(s) of Credit, and Tenant has not yet
obtained theFinancing Commitment, then Landlord may draw all or any part of the
Letter(s) of Credit to reimburse itself for all monies spent on Tenant
Improvements through that point in time.  Landlord shall not expend any
additional sums for construction of Tenant Improvements after Landlord is first
entitled under this Paragraph 5 to draw down all or any part of said Letter(s)
of Credit.  Landlord acknowledges that the form of letter of credit attached as
Exhibit “G” is acceptable, and will accept any similar form of letter of credit
in substantially the same form.
 
 

 
ii

--------------------------------------------------------------------------------

 


In the event Tenant receives the Financing commitment, the Letter of Credit
shall be increased or decreased to an amount determined by taking the “Budget”
(defined in paragraph 7) and subtracting the Tenant Interior Improvement
Allowance.  Landlord shall be entitled use all or any part of said Letter of
Credit in the event Tenant defaults in its reimbursement of Landlord for the
costs in excess of the Tenant Interior Improvement Allowance pursuant to
paragraph 7.  Said Letter of Credit shall be reduced as Tenant reimburses
Landlord for such excess Tenant Interior Improvement Costs in accordance with
paragraph 7.


6.           LATE CHARGES:                                           Tenant
hereby acknowledges that late payment by Tenant to Landlord of rent and other
sums due hereunder will cause Landlord to incur costs not contemplated by this
Lease, the exact amount of which will be extremely difficult to ascertain.  Such
costs include, but are not limited to, administrative, processing, accounting
charges, and late charges, which may be imposed on Landlord by the terms of any
contract ,revolving credit, mortgage or trust deed covering the
Premises.  Accordingly, if any installment of rent or any other sum due
from Tenant shall not be received by Landlord or Landlord’s designee within ten
(10) days after such amount shall be due, and provided Tenant shall have
received from Landlord notice that such sum has not been received by Landlord or
its designee and Tenant fails to pay the same within three (3) days after
receipt of such notice, Tenant shall pay to Landlord a late charge equal to five
(5%) percent of such overdue amount which shall be due and payable with the
payment then delinquent.   The parties hereby agree that such late charge
represents a fair and reasonable estimate of the costs Landlord will incur by
reason of late payment by Tenant.  Acceptance of such late charge by Landlord
shall in no event constitute a waiver of Tenant’s default with respect to such
overdue amount, nor prevent Landlord from exercising any of the other rights and
remedies granted hereunder.  In the event that a late charge is payable
hereunder, whether or not collected, for three (3) consecutive installments of
rent, then rent shall automatically become due and payable quarterly in advance,
rather than monthly, notwithstanding any provision of this Lease to the
contrary.


IT IS FURTHER MUTUALLY AGREED BETWEEN THE PARTIES AS FOLLOWS:


7.           CONSTRUCTION AND
POSSESSION:                                                                                     The
Tenant Interior Improvements shall be constructed by independent contractors to
be employed by and under the supervision of Landlord, as general contractor, in
accordance with the preliminary plans prepared by Jack Noll and Associates,
attached as Exhibit “B” (“Preliminary Floor Plans”) and Guideline Specifications
attached as Exhibit “C”.  Landlord shall construct the Tenant Interior
Improvements in accordance with the Final Tenant Floor Plans to be a consistent
evolution of Exhibit “B” to be attached as Exhibit “D”.  The Final Tenant Floor
Plans shall provide for a minimum buildout of HVAC, lighting, sprinklers, T bar
ceiling, and floor covering in all of the Building except those areas outlined
in blue on Exhibit “B”.  Landlord shall prepare for Tenant’s approval a not to
exceed budget (“Budget”) to be attached as Exhibit “E” based on the Final Tenant
Floor Plans.  Tenant shall have the right to modify the Final Tenant Floor Plans
to reduce the scope of work if it is dissatisfied with the Budget prior to the
start of construction, however, in no event shall the Tenant Interior
Improvements be less than THREE MILLION AND NO/100 DOLLARS ($3,000,000.00).  All
such Tenant Interior Improvements outlined on Exhibit “C” and “D” shall
belong to Landlord at the expiration or sooner termination of this Lease.  All
costs for Tenant Interior Improvements shall be fully documented to and verified
by Tenant.


 
iii

--------------------------------------------------------------------------------

 

Landlord shall be responsible for and shall pay the cost of the Tenant Interior
Improvements up to the amount of ONE MILLION EIGHT HUNDRED FIFTY THREE THOUSAND
NINE HUNDRED FORTY AND NO/100 DOLLARS ($1,853,940.00) (“Tenant Interior
Improvement Allowance”).  Tenant shall pay, upon Substantial completion, an
amount determined by subtracting the Tenant Interior Improvement Allowance from
the actual Tenant Improvement cost.  In no event shall the actual Tenant
Improvement costs exceed the Budget, unless the Budget is increased by change
orders which modify the scope of work outlined on Exhibit “D”, and provided
further, said change orders are initiated and approved in writing by Tenant.


Landlord shall use its best efforts to deliver possession of the Building to
Tenant with all Tenant Interior Improvements therein Substantially Complete as
defined below one hundred twenty (120) calendar days from receipt of a building
permit for the construction of the Tenant Interior Improvements (“Best Efforts
Completion Date”).  Landlord agrees to commence construction after approval of
the Budget, (but in no event prior to 11/15/88), and diligently pursue
completion of construction.  If on the date which is one hundred twenty (120)
calendar days after the date Landlord receives said building permit for the
construction of the Tenant Interior Improvements (“Rent Credit Date”) the Tenant
Interior Improvements are not yet Substantially Complete, Tenant shall receive a
credit against rent otherwise payable equal to two days of rent for every one
day of delay subsequent to such date and before the Improvements are
Substantially Complete.  Notwithstanding the foregoing, the Best Efforts
Completion Date and the Rent Credit Date shall be extended one day for every day
of delay in completion caused by labor strikes, material shortages, inclement
weather, or other causes beyond the reasonable control of Landlord up to a
maximum extension period of two (2) months, and shall be further extended one
day for every day of delay caused by Tenant, either from interference with
Landlord’s work, or as a consequence of change orders requested by Tenant.
However, the Best Efforts Completion Date and the Rent Credit Date shall not be
extended as a consequence of any delay caused by Landlord.  Except as provided
above, if Landlord, for any reason whatsoever, cannot deliver possession of
either Building to Tenant on or before the date by which Landlord is to use its
best efforts to complete construction of Tenant Interior Improvements for the
Building, as specified, this Lease shall not be void or voidable, nor shall
Landlord be liable to Tenant for any loss or damage resulting therefrom; but in
that event the termination date of the Lease to expire on the date which is one
hundred twenty (120) months from the date on which the Building is first
Substantially Complete.


The term of the Lease shall not commence until the Building is Substantially
Complete as defined herein.  “Substantially Complete” shall mean that:  (i)  all
necessary governmental approvals, permits, consents, and certificates have been
obtained by or for Landlord for the lawful construction by Landlord, and
occupancy by Tenant, of said Building, excluding work attributable to any
special fit-up requested or required by Tenant (i.e. Tenant’s equipment
and  furniture),  (ii)  all of the Building interior fully meets all of the
Tenant Floor Plans, excluding Tenant’s special fit-up,  (iii)  all of the
Building exterior substantially meets the applicable Tenant Floor Plans,
including paved parking areas, and  (iv)  said interior is in a “broom clean”
finished condition, and the shell of the Building fully meets all plans and
specifications therefor,  (v)  all utilities are hooked up to the Building and
available for use by Tenant,  (vi)  there is no incomplete or defective
construction which will materially interfere with Tenant’s proposed use of the
Building, and  (vii)  Landlord has tendered possession of the Building to
Tenant.

 
iv

--------------------------------------------------------------------------------

 

Tenant shall have the right to make change orders to the approved plans and
specifications for the Tenant Interior Improvements provided that Landlord and
Tenant agree in writing on any time delay or savings resulting therefrom, and
any cost increases or reductions resulting therefrom.  Any delays resulting from
such change orders exceeding ten (10) business days shall be deemed a Tenant
delay for purposes of determining the Scheduled Completion Date.  Rent under
this Lease shall commence on the date that the Building Shell and Tenant
Interior Improvements for the
Building are Substantially Complete, provided that if there are delays caused by
Tenant exceeding ten (10) business days, then rent shall for that Building shall
commence on the date the Premises and the Tenant Interior Improvements would
have been Substantially Complete but for such delays in excess of ten (10) days.


In connection with Tenant’s maintenance obligations under this Lease, Tenant
shall have the benefit of all warranties obtained by Landlord relating to the
items Tenant is required to maintain.  Landlord shall assign the same, and
otherwise cooperate in insuring that Tenant receives the full benefit of any
such warranties.


8.           ACCEPTANCE OF PREMISES AND COVENANTS TO SURRENDER:
Upon Landlord’s delivery of possession of the Premises to Tenant, Tenant and
Landlord shall walk through the Building and inspect the same, including the
Tenant Interior Improvements, noting on a written punchlist all defective or
incomplete items.  Such walk-through inspection shall occur within thirty (30)
days of Landlord’s initial delivery of possession to Tenant.  Landlord shall
promptly after receipt of such punchlist correct or complete all such defective
or incomplete items at Landlord’s sole expense.  Upon completion of all such
punchlist items, Tenant shall be deemed to have accepted the Building in good
and sanitary condition, order, and repair.  Such deemed acceptance shall not be
deemed a waiver of Tenant’s right to enforce  Landlord’s covenants respecting
construction of the Tenant Interior Improvements, including the covenants set
forth in the first two sentences of paragraph 7 above, nor shall such acceptance
be deemed a waiver of Tenant’s right to have any defects in materials, labor or
design of the Premises or the Building repaired at Landlord’s sole expense. The
Tenant agrees on the last day of the term hereof, or on the sooner termination
of this Lease, to surrender the Premises unto Landlord in good condition and
repair, reasonable wear and tear excepted, and further excepting damage and
destruction caused by acts of God or other causes beyond the control of either
party, or damage caused by Tenant but which is covered by insurance hereunder
carried by Tenant or Landlord, and the existence of contamination by toxic or
hazardous materials other than those stored, used or disposed of by Tenant in
violation of law and which result in such contamination.
 
"Good condition" shall mean that the interior walls of all office and warehouse
areas, the floors of all office and warehouse areas, all suspended ceilings and
any carpeting will be cleaned. Tenant shall ascertain from Landlord within
thirty (30) days before the end of the term of this Lease whether Landlord
desires to have the Premises or any part or parts thereof restored to their
condition as of the commencement of this Lease or to cause Tenant to surrender
all alterations, additions, and improvements in place to Landlord, provided
that, with respect to all alterations made by Tenant pursuant to paragraph 10
below to which Landlord consents in advance of Tenant making the same, Landlord
shall at the time of such consent indicate to Tenant whether or not
such  alteration must be removed by Tenant from the Premises at the expiration
of the Lease term; and further provided, that if Landlord shall fail to so
notify Tenant whether Landlord requires the same to be removed, such failure to
deliver notice shall be deemed consent by Landlord for Tenant to leave such
alteration on the Premises upon expiration of the Lease term.  If Landlord shall
so desire, then Tenant shall remove such alterations, additions, and
improvements as Landlord may require and shall repair and restore said Premises
or such part or parts thereof before the termination of this Lease at Tenant's
sole cost and expense.  Tenant on or before the end of the term or sooner
termination of this Lease, shall remove all his or its personal property and
trade fixtures from the Premises, and all property not so removed shall be
deemed to be abandoned by Tenant.  If the Premises are not surrendered at the
end of the term or sooner termination of this Lease, Tenant shall indemnify
Landlord against loss or liability resulting from delay by Tenant in so
surrendering the Premises including, without limitation, any claims made by any
succeeding tenant founded on such delay.



 
v

--------------------------------------------------------------------------------

 
 
9 .            USES PROHIBITED:   Tenant shall not commit, or suffer to be
committed, any waste upon the said Premises, or any nuisance, or other act or
thing which may disturb the quiet enjoyment of any other tenant in or around the
Buildings in which the Premises may be located or allow any sale by auction upon
the Premises, or allow the Premises to be used for any unlawful purpose or place
any loads upon the floor, walls, or ceiling which endanger the structure, or use
any machinery or apparatus which will in any manner vibrate or shake the
Premises or the Building of which it is a part in such a fashion as to adversely
affect the structural integrity of the Building, or place any harmful liquids,
waste materials, or hazardous materials in the drainage system of or soils
surrounding the Building. No materials, supplies, equipment, finished products
or semi­- finished products, raw materials or articles of any nature or any
waste materials, refuse, scrap or debris shall be stored upon or permitted to
remain on any portion of the Premises outside of the Building proper.


10.          ALTERATIONS AND ADDITIONS:     Tenant shall not make, or suffer to
be made, any alteration or addition to the said Premises, or any part thereof,
without the written consent of Landlord first had and obtained based upon
Tenant's delivering to Landlord the proposed architectural and structural plans
for all such alterations; any addition or alteration to the said Premises,
except movable furniture and trade fixtures, shall become at once a part of the
realty and belong to Landlord; provided that, Tenant shall retain title thereto
during the term of this Lease to the extent necessary for Tenant to receive any
depreciation and/or other tax benefits available from such alterations or
additions. Notwithstanding the foregoing, Tenant shall be entitled without
obtaining Landlord's consent to make any alteration or addition to the Premises
which does not affect the structure of the Building, provided that each such
alteration costs no more than $15,000, and all such alterations in any twelve
(12) month period do not exceed an aggregate of $25,000.  Alterations and
additions which are not to be deemed as trade fixtures shall include
heating,  lighting, electrical systems, air conditioning, partitioning,
carpeting, or any other installation which has become an integral part of the
Premises after having obtained Landlord's consent.  Tenant agrees that it will
not proceed to make such alterations or additions, until three (3) days from the
receipt of such consent, in order that Landlord may post appropriate notices to
avoid any liability to contractors or material suppliers for payment for
Tenant's improvements.  Tenant will at all times permit such notices to be
posted and to remain posted until the completion of work.  With respect to all
alterations and additions consented to by Landlord pursuant to the foregoing,
Landlord shall indicate to Tenant in writing at the time of such consent whether
or not Landlord will require at the termination of the term of this Lease that
Tenant remove such alteration or addition.  Landlord's failure to give Tenant
such notice shall be deemed consent by Landlord for Tenant to leave such
alteration or addition on the Premises at the end of the Lease term.
 
11.  MAINTENANCE OF PREMISES:   Except as provided in herein, Tenant shall, at
its sole cost, keep and maintain, repair and replace, said Premises and
appurtenances and every part hereof, including but not limited to, exterior
walls, roof, glazing, sidewalks, parking areas,  plumbing, electrical and HVAC
systems, and all the Tenant Interior Improvements in good and sanitary order,
condition, and repair.  Tenant shall provide Landlord with a copy of a service
contract between Tenant and a licensed air-conditioning and heating contractor
which contract shall provide for bi-monthly maintenance of all air conditioning
and heating equipment at the Premises. Tenant shall pay the cost of all
air-conditioning and heating equipment repairs or replacements which are either
excluded from such service contract or any existing equipment
warranties.  Tenant shall be responsible for the preventive maintenance of the
membrane of the roof, which  responsibility shall be deemed properly discharged
if (i) Tenant contracts with a licensed roof contractor who is reasonably
satisfactory to both Tenant and Landlord, at Tenant's sole cost, to inspect the
roof membrane at least every six months, with the first inspection due the sixth
(6th) month after the Commencement Date, and (ii) Tenant performs, at Tenant's
sole cost, all preventive maintenance recommendations made by such contractor
within a reasonable time after such recommendations are made. Such preventive
maintenance might include acts such as clearing storm gutters and drains,
removing debris from the roof membrane, trimming trees overhanging the roof
membrane, applying coating materials to seal roof penetrations, repairing
blisters, and other routine measures. Tenant shall provide to Landlord a copy of
such preventive maintenance contract and paid invoices for the recommended work.
All vinyl wall surfaces and floor tile are to be maintained in an as good a
condition as when Tenant took possession free of holes, gouges, or defacements.
Tenant agrees to limit attachments to vinyl wall surfaces exclusively to
V-joints.  The Tenant agrees to water, maintain and replace, when necessary, any
shrubbery and landscaping.


vi

--------------------------------------------------------------------------------




Notwithstanding the foregoing, Landlord at its sole cost and expense, and
without reimbursement of all or any such costs from Tenant, shall maintain in
good condition, order, and repair, and replace as and when necessary, the
foundation, exterior walls, structure and structural members, and roof structure
of the Building.  Subject to the obligations of Tenant to provide
periodic  inspections and perform routine maintenance of the membrane of the
roof in accordance with the provisions set forth above, Landlord shall also
maintain in good condition, order, and repair, and replace as and when
necessary, the membrane of the roof.  Further notwithstanding the foregoing,
Landlord shall at its sole expense repair as soon as reasonably possible after
discovery of same and Landlord's notification thereof, all latent defects
respecting the Premises and all violations of laws, regulations, conditions,
covenants and restrictions, or other promulgations of lawful governmental
authority in connection with any Landlord construction relating to the Building.
Further notwithstanding the foregoing, in no event shall Tenant be responsible
for the performance or costs of repair or maintenance; (i) necessitated by the
acts or omissions of Landlord or its agents, employees or contractors; (ii)
necessitated by the occurrence of any peril, whether or not covered by
insurance; or (iii) for which Landlord has a right of reimbursement from
insurance companies, or other third parties.
 
12.             HAZARD INSURANCE:    Tenant shall not use, or permit said
Premises, or any part thereof, to be used, for any purpose other than that for
which the said Premises are hereby leased; and no use shall be made or permitted
to be made of the said Premises, nor acts done, which will cause an increase in
premiums or a cancellation of any insurance policy covering the Premises, or any
part thereof, nor shall Tenant sell or permit to be kept, used or sold, in or
about said Premises, any article which may be prohibited by the standard form of
fire insurance policies. Tenant shall, at its sole cost and expense, comply with
any and all requirements, pertaining to said Premises, of any insurance
organization or company, necessary for the maintenance of reasonable fire and
public liability insurance, covering said Premises and appurtenances. The
Landlord agrees to purchase and keep in force fire, and extended coverage
insurance covering the Premises in in the amount of the full replacement value
of the Building, as determined by Landlord's insurance company's appraisers. The
Tenant agrees to pay to the Landlord as additional rent, on demand, the full
cost of said insurance as evidenced by insurance billings to the Landlord
Payment shall be due to Landlord within ten (10) days after written invoice to
Tenant.



 
vii

--------------------------------------------------------------------------------

 

In addition, Tenant agrees to insure its personal property, additions,
alterations, and improvements for their full replacement value (without
depreciation) and to obtain worker's compensation and public liability and
property damage insurance for occurrences within the Premises of $5,000,000.00
combined single limit for bodily injury and property damage. Tenant shall name
Landlord as an additional insured, shall deliver a copy of the policies and
renewal certificates to Landlord.  All such policies shall provide for thirty
(30) days' prior written notice to Landlord of any cancellation or termination.
Notwithstanding the above, Landlord retains the right to have Tenant provide
other forms of insurance which may be reasonably required to cover future risks.
 
Landlord and Tenant hereby waive any rights each may have against the other on
account of any loss or damage occasioned to the Landlord or the Tenant as the
case may be, or to the Premises or its contents, and which may arise from any
risk covered by their respective insurance policies, as set forth above, to the
extent of the amount of insurance proceeds actually received by the insured
party.  The parties shall obtain from their respective insurance companies a
waiver of any right of subrogation which said insurance company may have against
the Landlord or the Tenant, as the case may be.


Tenant shall not be liable for any deductibles relating to earthquake
insurance.  With respect to all other insurance deductibles, Tenant shall not
have any liability to the extent the deductibles exceed $10,000 per occurrence
of damage.  Tenant shall have no liability for premiums relating to earthquake
insurance to the extent the amount of the premium therefor exceeds 3.5cents per
square foot per month.  Tenant shall not be required to pay insurance premiums
more than thirty (30) days in advance of the date on which such insurance
premiums are due.  The amounts referenced in the paragraph shall be increased
annually by the change in the CPI.
 
13.           TAXES:   Tenant shall be liable for all taxes levied against
personal property and trade or business fixtures, and agrees to pay, as
additional rental, all real estate taxes and special assessment installments
levied on the Premises, upon the occupancy of the Premises and including any
substitute or additional charges which may be imposed during the Lease term
including real estate tax increases due to a sale or other transfer of the
Premises, as they appear on the City and County tax bills during the Lease term,
and as they become due. It is understood and agreed that Tenant's obligation
under this paragraph will be prorated to reflect the commencement and
termination dates of this Lease. If Tenant's Allocable Share of Taxes (based on
square footage) is not consistent with the method used by the County Tax
Assessor, Landlord shall allocate based on the County's formula.  In any time
during the term of this Lease a tax, excise on rents, business license tax, or
any other tax, however described, is levied or assessed against Landlord, as a
substitute or addition in whole or in part for taxes assessed or imposed on land
or Buildings,  Tenant shall pay and discharge his prorata share of such tax or
excise on rents or other tax before it becomes delinquent, except that this
provision is not intended to cover net income taxes, inheritance, gift or estate
tax imposed upon the Landlord.  In the event that a tax is placed, levied,  or
assessed against Landlord and the taxing authority takes the position that the
Tenant cannot pay and discharge his prorata share of such tax on behalf of the
Landlord, then at the sole election of   the Landlord, the Landlord may increase
the rental charged hereunder by the exact amount of such tax.  Tenant shall not
be required to pay insurance premiums or taxes more than thirty (30) days in
advance of the date on which such taxes would otherwise become delinquent, or
sooner than  thirty (30) days after receipt from Landlord of the tax bill for
the Premises. Tenant at its cost shall have the right, at any time, to seek a
reduction in the assessed valuation of the Premises or to contest any real
property taxes that are to be paid by Tenant. Landlord shall not be required to
join in any proceeding or contest brought by Tenant unless the provisions of any
law require that the proceeding or contest be brought by or in the name of
Landlord or any owner of the Premises.  In that case, Landlord shall join in the
proceeding or contest or permit it to be brought in Landlord's name as long as
Landlord is not required to bear any cost.
 


 
viii

--------------------------------------------------------------------------------

 

14. UTILITIES:   Tenant shall pay directly to the providing utility all water,
gas, heat, light, power, telephone and other utilities supplied to the
Premises.  Landlord shall not be liable for a loss of or injury to property,
however occurring, through or in connection with or incidental to furnishing or
failure to furnish any of utilities to the Premises and Tenant shall not be
entitled to abatement or reduction of any portion of the rent so long as any
failure to provide and furnish the utilities to the Premises due to any cause
beyond the Landlord's reasonable control.


15. ABANDONMENT:   Tenant shall not vacate or abandon the Premises at any time
during the term; and if Tenant shall abandon, vacate or surrender said Premises,
or be dispossessed by process of law, or otherwise, any personal property
belonging to Tenant and left on the Premises shall be deemed to be abandoned, at
the option of Landlord, except such property as may be mortgaged to Landlord,
Notwithstanding the foregoing, Tenant shall be entitled to suspend its
operations on the Premises indefinitely and/or vacate the Premises provided that
Tenant continues to timely pay rent and perform all other obligations of Tenant
under this Lease, and in the event of physical vacation of the Premises, also
provides a security guard or other reasonable security protection for the
Premises.


16. FREE FROM LIENS:    Tenant shall keep the Premises and the Building in which
the Premises are situated, free from any liens arising out of any work
performed, materials furnished, or obligations incurred by Tenant Landlord
agrees to execute upon written request by Tenant any equipment lien waivers
required by lenders or lessors respecting such equipment provided that such
lenders or lessors agree to repair any damage caused by their removal of such
machinery orequipment and further agree to such additional reasonable
requirements as Landlord may impose at the time such equipment lien waivers are
requested.


17. COMPLIANCE WITH GOVERNMENTAL REGULATIONS:Subject to paragraph 18 below,
Tenant shall, at its sole cost and expense, comply with all of the  requirements
of all Municipal, State and Federal authorities now in force, or which may
hereafter  be in force, pertaining to Tenant's particular use of the Premises,
and shall faithfully observe in   the use of the Premises all Municipal
ordinances and State and Federal statutes now in force or which may hereafter be
in force. The judgement of any court of competent jurisdiction, or the admission
of Tenant in any action or proceeding against Tenant, whether Landlord be a
party thereto or not, that Tenant has violated any such ordinance or statute in
the use of the Premises, shall be conclusive of that fact as between Landlord
and Tenant. In the event any improvement, addition, or alteration to the
Building is required in the future as a consequence of requirements of lawful
governmental authority enacted subsequent to the execution of this Lease, the
cost of such improvements shall be allocated between Landlord and Tenant such
that Landlord initially bears the entire cost thereof, and Tenant bears from and
after the date of completion of such  improvement the amortized portion of the
cost thereof each year based upon the actual useful life of such improvement.
Notwithstanding the foregoing, all violations of building codes and other
promulgations of lawful governmental authority which relate to construction of
the Tenant Interior Improvements or the Building shall be corrected by Landlord
at its sole cost and expense.


18. TOXIC WASTE AND ENVIRONMENTAL DAMAGE:   Without the prior written consent of
Landlord, Tenant shall not bring, allow, use or permit upon the Premises, or
generate   or create at or emit or dispose from the Premises any chemicals,
toxic or hazardous gaseous, liquid   or solid materials or waste, including
without limitation, material or substance having characteristics of
ignitability, corrosivity, reactivity, or extraction procedure toxicity or
substances
or materials which are listed on any of the Environmental Protection Agency's
lists of hazardous wastes or which are identified in Sections 66680 through
66685 of Title 22 of the California Administrative Code as the same may be
amended from time to time. Tenant shall comply, at its sole cost, with all laws
pertaining to, and shall indemnify and hold Landlord harmless from any claims,
liabilities, costs or expenses incurred or suffered by Landlord arising from
such bringing, allowing, using, permitting, generating, creating, or emitting or
disposing of any such materials. Tenant's indemnification and hold harmless
obligations include, without limitation, (i) claims, liability, costs or
expenses resulting from or based upon administrative, judicial (civil or
criminal) or other action, legal or equitable, brought by any private or public
person under common law or under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980 ("CERLA"), the Resource Conservation and
Recovery Act of 1980 ("RCRA") or any other Federal, State, County or Municipal
law, ordinance or regulation, (ii) claims, liabilities, costs or expenses
pertaining to the cleanup or containment of wastes, the identification of the
pollutants in the waste, the identification of scope of any environmental
contamination, the removal of pollutants from soils, riverbeds or aquifers, the
provision of an alternative public drinking water source, or the long term
monitoring of ground water and surface waters, and (iii) all costs of defending
such claims. In order to obtain consent, Tenant shall deliver to Landlord its
written proposal describing the toxic material to be brought onto the Premises,
measures to be taken for storage and disposal thereof, safety measures to be
employed to prevent pollution of the air, ground, surface and ground
water.  Tenant further agrees to properly close the facility with regard to
hazardous materials and obtain a Closure Certificate from the local
administering agency.

ix

--------------------------------------------------------------------------------




19.   INDEMNITY:   As a material part of the consideration to be rendered to
Landlord, and except to the extent caused by the negligence or willful
misconduct of Landlord or its agents, employees or contractors, Tenant hereby
waives all claims against Landlord for damages to   goods, wares and
merchandise, and all other personal property in, upon or about said Premises and
for injuries to persons in or about said Premises, from any cause arising at any
time, and Tenant will hold Landlord exempt and harmless from any damage or
injury to any person, or to the goods, wares and merchandise and all other
personal property of any person, arising from the use of the Premises by Tenant,
or from the failure of Tenant to keep the Premises in good condition and repair,
as herein provided. Further, in the event Landlord is made party to any
litigation due to the acts or omission of Tenant, Tenant will indemnify and hold
Landlord harmless from any such claim or liability including Landlord's costs
and expenses and reasonable attorney's fees incurred in defending such claims.


20. ADVERTISEMENTS AND SIGNS:    Tenant will not place or permit to be placed,
in, upon or about the said Premises any signs not approved by the city or other
governing authority.  The Tenant will not place, or permit to be placed, upon
the Premises, any signs, advertisements or notices without the written consent
of the Landlord which will not be unreasonably withheld.  Any sign so placed on
the Premises shall be so placed upon the understanding and agreement that Tenant
will remove same at the termination of the tenancy herein created and repair any
damage or injury to the Premises caused thereby, and if not so removed by Tenant
then Landlord may have same so removed at Tenant's expense.


21. ATTORNEY'S FEES:    In case suit should be brought for the possession of the
Premises, for the recovery of any sum due hereunder, or because of the breach of
any other covenant herein, the losing party shall pay to the prevailing party a
reasonable attorney's fee as part of its costs which shall be deemed to have
accrued on the commencement of such action and shall be enforceable whether or
not such action is prosecuted to judgement.
 
22. TENANT'S DEFAULT:   The occurrence of any of the following shall constitute
a material default and breach of this Lease by Tenant a) Any failure by Tenant
to pay the rental or to make any other payment required to be made by Tenant
hereunder, where such failure continues for ten (10) days after written notice
thereof by Landlord to Tenant; b) Subject to paragraph 22, the abandonment or
vacation of the Premises by Tenant; c) A failure by Tenant to observe and
perform any other provision of this Lease to be observed or performed by Tenant,
where such failure continues for thirty (30) days after written notice thereof
by Landlord to Tenant; provided, however, that if the nature of such default is
such that the same cannot reasonably be cured within such thirty (30) day period
Tenant shall not be deemed to be in default if Tenant shall within such period
commence such cure and thereafter diligently prosecute the same to completion;
d) The making by Tenant of any general assignment for the benefit of creditors;
the filing by or against Tenant of a petition to have Tenant adjudged a bankrupt
or of a petition for reorganization or arrangement under any law relating to
bankruptcy (unless, in the case of a petition filed against Tenant, the same is
dismissed after the filing); the appointment of a trustee or receiver to take
possession of substantially all of Tenant's assets located at the Premises or of
Tenant's interest in this Lease, where possession is not restored to Tenant
within sixty (60) days; or the attachment, execution or other judicial seizure
of substantially all of Tenant's assets located at the Premises or of Tenant's
interest in this Lease, where such seizure is not discharged within sixty (60)
days. The notice requirements set forth herein are in lieu of and not in
addition to the notices required by California Code of Civil Procedure Section
1161.


 
x

--------------------------------------------------------------------------------

 

    22. (a) Remedies: In the event of any such default by Tenant, then in
addition to any  other remedies available to Landlord at law or in equity,
Landlordshall have the 
immediate option to terminate this Lease and all rights of Tenant hereunder by
giving written notice of such intention to terminate.  In the event that
Landlord shall elect to so terminate this Lease then Landlord may recover from
Tenant: a) the worth at the time of award of any unpaid rent which had been
earned at the time of such termination; plus b) the worth at the time of award
of the amount by which the unpaid rent would have been earned after termination
until the time of award exceeds the amount of such rental loss Tenant proves
could have been reasonably avoided; plus c) the worth at the time of award of
the amount by which the unpaid rent for the balance of the term after the time
of award exceeds the amount of such rental loss that Tenant proves could be
reasonably avoided; plus d) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant's failure to perform his
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom, and e) at Landlord's election, such other amounts in
addition to or in lieu of the foregoi ng as may be permitted from time to time
by applicable California law. The term "rent", as used herein, shall be deemed
to be and to mean the minimum monthly installments of rent and all other sums
required to be paid by Tenant pursuant to the terms of this Lease, all other
such sums being deemed to be additional rental due hereunder.  As used in (a)
and (b) above, the "worth at the time of award" is computed by allowing interest
at the rate of the discount rate of the Federal Reserve Bank of San Francisco
plus five (5%) percent per annum. As used in (c) above, the "worth at the time
of award" is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one (1%)
percent.


22. (b) Right to Re-enter: In the event of any such default by Tenant, Landlord
shall also have the right, upon terminating this Lease, to re-enter the Premises
and remove all persons and property from the Premises; such property may be
removed and stored in a public warehouse or elsewhere at the cost of and for the
account of Tenant.


22.(c)   Abandonment:    In the event of the vacation or abandonment of the
Premises by Tenant, to the extent not permitted pursuant to the provisions of
paragraph 15 above, or in the event that Landlord shall elect to re-enter as
provided in paragraph 22.(b) above or shall take possession of the Premises
pursuant to legal proceeding or pursuant to any notice provided by law, then if
Landlord does not elect to terminate this Lease as provided in paragraph 22.(a)
above, then the provisions of California Civil Code Section 1951.4, as amended
from time to time, shall apply and Landlord may from time to time, without
terminating this Lease, either recover all rental as it becomes due or relet the
Premises or any part thereof for such term or terms and at such rental or
rentals and upon such other terms and conditions as Landlord in its sole
discretion may deem advisable with the right to make alterations and repairs to
the Premises. In the event that Landlord shall elect to so relet, then rentals
received by Landlord from such reletting shall be applied: first, to the payment
of any indebtedness other than rent due hereunder from Tenant to Landlord;
second, to the payment of any cost of such reletting; third, to the payment of
the cost of any alterations and repairs to the Premises; fourth, to the payment
of rent due and unpaid hereunder, and the residue, if any, shall be held by
Landlord and applied in payment of future rent as the same may become due and
payable hereunder. Should that portion of such rentals received from such
reletting during any month, which is applied by the payment of rent hereunder,
be less than the rent payable during that month by Tenant hereunder, then Tenant
shall, pay such deficiency to Landlord immediately upon demand therefor by
Landlord. Such deficiency shall be calculated and paid monthly.  Tenant shall
also pay to Landlord, as soon as ascertained, any costs and expenses incurred by
Landlord in such reletting or in making such alterations and repairs not covered
by the rentals received from such reletting.
 
 
xi

--------------------------------------------------------------------------------

 

22. (d) No Termination: No re-entry or taking possession of the Premises by
Landlord pursuant to 22. (b) or 22. (c) of this Article 22 shall be construed as
an election to terminate this Lease unless a written notice of such intention be
given to Tenant or unless the termination thereof be decreed by a court of
competent jurisdiction.  Notwithstanding any reletting without termination by
Landlord because of any default by Tenant, Landlord may at any time after such
reletting elect to terminate this Lease for any such default.


23. SURRENDER OF LEASE:  The voluntary or other surrender of this Lease by
Tenant or a mutual cancellation thereof, shall not automatically effect a merger
of the Lease with Landlord’s ownership of the Building and Premises.  Instead,
at the option of Landlord, Tenant’s surrender may terminate all or any existing
sublease or subtenancies, or may operate as an assignment to Landlord of any or
all such subleases or subtenancies, thereby creating a direct Landlord-Tenant
relationship between Landlord and any subtenants.


24. HABITUAL DEFAULT: Notwithstanding anything to the contrary contained in
paragraph 22, 22 (a) (b) (c) and (d), the parties hereto agree that if the
Tenant shall have defaulted in the payment of rent for three or more times
during any twelve month period during the term hereof, then such conduct shall,
at the election of the Landlord, represent a separate event of default which
cannot be cured by the Tenant. Tenant acknowledges that the purpose of this
provision is to prevent repetitive defaults by the Tenant under the Lease, which
work a hardship upon the Landlord, and deprive the Landlord of the timely
performance by the Tenant hereunder.


25. LANDLORD'S DEFAULT: In the event of Landlord's failure to perform any of its
covenants or agreements under this Lease, Tenant shall give Landlord written
notice of such failure and shall give Landlord the reasonable opportunity to
cure such failure prior to any claim for breach or for damages resulting from
such failure.
 


 
xii

--------------------------------------------------------------------------------

 

26. NOTICES: All notices given to Tenant may be given in writing personally or
by depositing the same in the United States mail, postage prepaid, registered or
certified mail, return receipt requested, and addressed to Tenant at the said
Premises, whether or not Tenant has departed from, abandoned or vacated the
Premises. All notices shall be deemed received three (3) days after posting.
Either party shall have the right to change its address by written notice to
such effect to the other party.


27.  ENTRY BY LANDLORD:  Tenant shall permit Landlord and his agents to enter
into and upon said Premises at all reasonable times, upon at least twenty-four
hours prior notice by Landlord to Tenant, subject to any security regulations of
Tenant for the purpose of inspecting the same or for the purpose of maintaining
the Premises or the Building in which said Premises are situated, or for the
purpose of making repairs, alterations or additions to any other portion of said
Building or for the purpose of erecting additional building (s) and improvements
in the Building, on the land where the Building is situated, in the Project, or
on adjacent land owned by Landlord, including the erection and maintenance of
such scaffolding, canopies, fences, and props as may be required without any
rebate of rent or without any liability to Tenant for any loss of occupation or
quiet enjoyment of the Premises thereby occasioned; and Tenant shall permit
Landlord and his agents, at any time within ninety (90) days prior to the
expiration of this Lease, to place upon said Premises any “For Sale” or “to
lease” signs and exhibit the Premises to prospective tenants at reasonable
hours.  During any entry by Landlord upon the Premises permitted by this
paragraph 27, Landlord shall minimize its interference with Tenant’s activities
on the Premises.  To the extent Tenant is required to discontinue its operations
on the Premises as a consequence of Landlord's activities in connection with its
entry onto the Premises, Tenant shall be entitled to abatement of rent in
proportion to the degree to which the Tenant is required to discontinue such
operations.


28. DESTRUCTION OF PREMISES:    In the event of a partial destruction of the
Premises by an insured casualty or any casualty for which insurance is required
hereunder during the said term from any cause, Landlord shall forthwith repair
the same, provided such repairs can be made within one hundred eighty (180) days
under the laws and regulations of State, Federal, County or Municipal
authorities, but such partial destruction shall in no way annul or void this
Lease, except that Tenant shall be entitled to a proportionate reduction of rent
from and after the date of damage until such repairs are completed, such
proportionate reduction to be based upon the extent to which the making of such
repairs shall interfere with the business carried on by Tenant in the said
Premises in the reasonable judgement of Landlord. If such repairs cannot be made
in one hundred eighty (180) days, Landlord may, at its option, make same within
a reasonable time, this Lease continuing in full force and effect and the rent
to be proportionately reduced as aforesaid in this paragraph provided. In the
event that Landlord does not elect to make such repairs, or such repairs cannot
be made under such laws and regulations, this Lease may be terminated at the
option of Tenant For purposes of this paragraph "partial destruction" shall mean
destruction to the extent of one-third (1/3) of the Replacement Cost of the
Premises or less. In the event the Premises are more than partially destroyed,
Landlord or Tenant may elect to terminate this Lease, or Landlord may proceed
with repairs, in which event this Lease shall continue in full force and the
rent shall be proportionately reduced as aforesaid. In respect to any partial
destruction which Landlord is obligated to repair or may elect to repair under
the terms of this paragraph, the provision of Section 1932, Subdivision 2, and
of Section 1933, Subdivision 4, of the Civil Code of the State of California are
waived by Tenant. An uninsured casualty shall be deemed to exist only to the
extent insurance was not required to be carried by either party hereunder for
such casualty or if Tenant elects not to fund the difference between the amount
of insurance proceeds actually paid to cover such damage and the cost to repair
such damage. In the event of a total or partial destruction of the Premises by
an uninsured casualty, then Landlord shall forthwith repair the same, provided
such repairs will cost no more than $180,000 and can be made within 180 days
under the laws and regulations of applicable governmental authorities; rent
while such repairs are being made, shall be abated based upon the extent to
which the repairs interfere with the business conducted by Tenant in the
Premises. In the event of total or partial destruction of the Premises by an
uninsured casualty which will cost more than. $180,000 to repair, or which can
not be made within said 180 day period, Landlord shall be entitled to terminate,
this Lease by notice to Tenant within ten (10) days after the occurrence of said
damage. If Landlord elects to terminate because the repairs will cost more than
$180,000, then Tenant may commit to fund the balance of the repair costs, in
which event Landlord shall promptly make such repairs and this Lease shall
continue in full force and. effect. If Landlord does not elect to terminate the
Lease, Landlord shall promptly make all repairs at its sole cost and this Lease
shall continue in full force and effect. In the event of any dispute between
Landlord and Tenant relative to the provisions of this paragraph, they shall
each select an arbitrator, the two arbitrators so selected shall select a third
arbitrator and the three arbitrators so selected shall hear and determine the
controversy and their decision thereon shall be final and binding upon both
Landlord and Tenant, who shall bear the cost of such arbitration equally between
them. In all events Landlord shall not be required to restore additions;
alterations or improvements made by Tenant or replace Tenant's fixtures or
personal property.  In the event any repairs, whether with respect to an insured
or uninsured casualty, require more than one hundred eighty (180) days to
complete in Landlord's reasonable estimation, Tenant shall be entitled to
terminate this Lease by notice to Landlord of such termination within ten (10)
days afterLandlord advises Tenant of the time period required to complete such
repairs.

 
xiii

--------------------------------------------------------------------------------

 

29 . ASSIGNMENT OR SUBLEASE: In the event Tenant desires to assign this Lease or
any interest therein including, without limitation, a pledge, mortgage or other
hypothecation, or sublet the Premises or any part thereof, Tenant shall deliver
to Landlord executed counterparts of any such agreement and of all ancillary
agreements with the proposed assignee or subtenant, financial statements, and
any additional information as reasonably required to determine whether it will
consent to the proposed assignment or sublease. The notice shall give the name
and current address of the proposed assignee/subtenant, proposed use of the
Premises, rental rate and current financial statement; and upon request to
Tenant, Landlord shall be given additional information as reasonably required to
determine whether it will consent to the proposed assignment or sublease.
Landlord shall then have a period of seven (7) business days following receipt
of such notice within which to notify Tenant in writing that Landlord elects (i)
to terminate this Lease as to the space so affected as of the date so specified
by Tenant in which event Tenant will be relieved of all further obligations
hereunder as to such space; provided that Landlord shall only be entitled to
terminate this Lease in the event the proposed assignment or sublease relates to
more than fifty percent (50%) of the Building for a cumulative period of time in
excess of three (3) years to the same subtenant, (ii) to permit Tenant to assign
or sublet such space to the named assignee/subtenant on the terms and conditions
set forth in the notice, or (iii) refuse consent. If Landlord should fail to
notify Tenant in writing of such election within said seven (7) business-day
period, Landlord shall be deemed to have elected option (ii) above. Any rent or
other economic consideration realized by Tenant under any such sublease and
assignment in excess of the Base Rental and Additional Rental payable hereunder
(including an allocation of the purchase price in the event of a sale of the
Tenant's business), after the net unamortized cost of the Tenant Extra
Improvements for which Tenant has itself paid, and reasonable subletting and
assignment costs, shall be divided and paid fifty percent (50%) to Landlord and
fifty percent (50%) to Tenant. Tenant's obligation to pay over Landlord's
portion of the consideration shall constitute an obligation for additional rent
hereunder. No assignment or subletting by Tenant shall relieve Tenant of any
obligation under this Lease.  Any assignment or subletting which conflicts with
the provisions hereof shall be void.
 
If Landlord exercises its option to terminate this Lease in part in the event
Tenant desires to sublet or assign part of the Premises, then (a) this Lease
shall end and expire, with respect to such part of the Premises, on the date
upon which the proposed sublease was to commence, and (b) from and after such
date, the rent and Tenant's allocable share of all other costs and charges shall
be adjusted, based upon the proportion that the rentable area of the Premises
remaining bears to the total rentable area of the Premises.
 
xiv

--------------------------------------------------------------------------------


 
If Landlord does not exercise its option to terminate this Lease, Landlord's
consent (which must be in writing and in form reasonably satisfactory to
Landlord) to the proposed assignment or sublease shall not be unreasonably
withheld or delayed, provided and upon condition that:


(a) In Landlord's reasonable judgement, the proposed assignee or subtenant is
engaged in such a business, and the Premises, or the relevant part thereof, will
be used in such a manner, that: (ii) is limited to the use expressly permitted
under this Lease; and (ii) will not violate any negative covenant as to use
contained in any other lease of space in the Building;
(b) The proposed assignee or subtenant is a company with sufficient financial
worth and management ability to undertake the responsibility involved, and
Landlord has been furnished with reasonable proof thereof;


(c) Neither (i) the proposed assignee or subtenant nor (ii) any person that,
directly or indirectly, controls, is controlled by, or is under common control
with, the proposed assignee or subtenant or any person who controls the proposed
assignee or subtenant, is then an occupant of any part of the Building or
Project of which the Premises are part;


(d) The proposed sublease shall be in form reasonably satisfactory to Landlord;


(e) There shall not be more than one (1) subtenant of the Premises at any one
time;


(f) Tenant shall reimburse Landlord on demand for any costs that may be incurred
by Landlord in connection with said assignment or sublease, including the costs
of making investigations as to the acceptability of the proposed assignee or
subtenant and legal costs incurred in connection with the granting of any
requested consent; and


(g) Tenant shall not have: (i) advertised or publicized in any way the
availability of the Premises without prior notice to, and approval by, Landlord,
which approval Landlord shall not unreasonably withhold or delay in giving.
 
Any sublease or assignment executed with the consent of Landlord shall be
subject to all of the covenants, agreements, terms, provisions and conditions
contained in this Lease.  Notwithstanding any such sublease or assignment and
the acceptance of rent or additional rent by Landlord from any subtenant or
assignee, Tenant shall and will remain fully liable for the payment of the rent
and additional rent due, and to become due hereunder, for the performance of all
of the covenants, agreements, terms, provisions and conditions contained in this
Lease on the part of Tenant to be performed and for all acts and omissions of
any licensee, subtenant, assignee or any other person claiming under or through
any subtenant that shall be in violation of any of the obligations of this
Lease, and any such violation shall be deemed to be a violation by Tenant.
Tenant shall further indemnify, defend and hold Landlord harmless from and
against any and all losses, liabilities, damages, costs and expenses (including
reasonable attorney fees) resulting from any claims that may be made against
Landlord by the proposed assignee or subtenant or by any real estate brokers or
other persons claiming a commission or similar compensation in connection with
the proposed assignment or sublease. In the event of Tenant's default, Tenant
hereby assigns all rents due from any assignment or subletting to Landlord as
security for performance of its obligations under this Lease and Landlord may
collect such rents as Tenant's Attorney-in-Fact, except that Tenant may collect
such rents unless a default occurs, as described in paragraph 22 above.
 
xv

--------------------------------------------------------------------------------


 
Any assignment or transfer shall be made only if and shall not be effective
until the assignee shall execute, acknowledge and deliver to Landlord an
agreement, in form and substance satisfactory to Landlord, whereby the assignee
shall assume all of the obligations of this Lease on the part of Tenant to be
performed or observed.


If Tenant is a corporation or partnership, all the above provisions shall apply
to a transfer (by one or more transfers) of a majority of the stock of the
corporation or the majority of ownership or control of the partnership, as if
such transfer were an assignment of this Lease; but said provisions shall not
apply to transactions with a corporation or partnership which is a wholly owned
subsidiary of Tenant; and provided further that said provisions shall not apply
to transactions with corporate parents, or any issuance of stock by Tenant in a
series of financings, or to any transfer of shares by Tenant in connection with
a merger, consolidation, or other reorganization of Tenant after which Tenant is
the survivor.  Notwithstanding the foregoing, all such transactions shall
require the consent of Landlord unless the Tenant, after such transaction, has a
net worth in excess of the net worth of Tenants as of the date Tenant executes
this Lease.
 
The termination of this Lease due to Tenant’s default shall not automatically
terminate any assignment or sublease then in existence.  At the election of
Landlord, the assignee or subtenant shall attorn to Landlord and Landlord shall
undertake the obligations of the Tenant under the sublease or assignment;
provided the Landlord shall not be liable for prepaid rent, security deposits,
or other defaults of the Tenant to the subtenant or assignee.


30.  CONDEMNATION:   If any part of the Premises shall be taken for any public
or quasi-public use, under any statute or by right of eminent domain or private
purchase in lieu thereof, and a part thereof remains which is susceptible of
occupation hereunder, this Lease shall as to the part so taken, terminate as of
the date title shall vest in the condemnor or purchaser, and the rent payable
hereunder shall be adjusted so that the Tenant shall be required to pay for the
remainder of the term only such portion of such rent as the value of the part
remaining after such taking bears to the value of the entire Premises prior to
such taking.  If all of the Premises or such part thereof be taken so that there
does not remain a portion susceptible for occupation hereunder, this Lease shall
thereupon terminate.  If a part or all of the Premises be taken, all
compensation awarded upon such taking shall go to the Landlord and the Tenant
shall have no claim thereto but Landlord shall cooperate with Tenant to recover
compensation for damage to or taking of any alterations, additions or
improvements made by Tenant, and Tenant’s moving costs.  Tenant hereby waives
the provisions of California Code of Civil Procedures Section 1265.130.


31.  EFFECTS OF CONVEYANCE:   The term “Landlord” as used in this Lease, means
only the owner for the time being of the land and Building, containing the
Premises, so that, in the event of any sale of said land or Building, or in the
event of a master Lease of the Building, the Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of the Landlord
hereunder, to the extent such obligations accrue subsequent to the date of said
sale or master Lease, and only to the extent the purchaser or master Lessee
agrees in writing to assume the obligations of Landlord under the Lease arising
after said sale or master Lease, and it shall be deemed and construed, without
further agreement between the parties and the purchaser at any such sale, or the
master tenant of the Building, that the purchaser or master tenant of the
Building has assumed and agreed to carry out any and all covenants and
obligations of the Landlord hereunder.  Landlord shall transfer and deliver
Tenant’s security deposit, to the purchaser at any such sale or the master
tenant of the Building, and thereupon the Landlord shall be discharged from any
further liability in reference thereto.


xvi

--------------------------------------------------------------------------------


 
32. SUBORDINATION: In the event Landlord notifies Tenant in writing, this Lease
shallbe subordinate to any ground Lease, deed of trust, or other hypothecation
for security now or hereafter placed upon the real property of which the
Premises are a part and to any and all advances made on the security thereof and
to renewals, modifications, replacements and extensions thereof.  Tenant agrees
to promptly execute any documents which may be required to effectuate such
subordination, provided that Tenant receives from the lender or other lien
holder requesting such subordination an agreement in writing that provides that
in the event the lien holder acquires title to the real property of which the
Premises are a part, such party shall not terminate this Lease so long as Tenant
is not in default hereunder, and such party shall recognize all of the rights of
the Tenant under the Lease. Notwithstanding such subordination, Tenant’s rights
to quiet possession of the Premises shall not be disturbed if Tenant is not in
default and so long as Tenant shall pay the rent and observe and perform all of
the provisions of this Lease.


33. WAIVER: The waiver by Landlord or Tenant of any breach of any term, covenant
or condition, herein contained shall not be deemed to be a waiver of such term,
covenant or condition or any subsequent breach of the same or any other term,
covenant or condition herein contained. The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease ,other than the
failure of Tenant to pay the particular rental so accepted, regardless of
Landlord's knowledge of such preceding breach at the time of acceptance of such
rent.


34. HOLDING OVER:  Any holding over after the termination or expiration of the
said term, shall be construed to be a hold over tenancy and Tenant shall pay
rent to Landlord at a rate equal to one and one -fourth (1.25) times the monthly
rental installment due in the month preceding the termination or expiration of
the Lease and shall otherwise be on the terms and conditions herein specified,
except those provisions relating to the term and any options to extend or renew,
which terms are expressly waived during any hold over. Furthermore, no holding
over shall be deemed or construed to exercise any option to extend or renew this
Lease in lieu of full and timely exercise of any such option as required
hereunder.


35. SUCCESSORS AND ASSIGNS: The covenants and conditions herein contained shall,
subject to the provisions as to assignment, apply to and bind the heirs,
successors, executors, administrators and assigns of all the parties hereto: and
all of the parties hereto shall be jointly and severally liable hereunder.


36. ESTOPEL CERTIFICATES: Tenant shall at any time during the term of this
Lease, upon not less than five (5) days prior written notice from Landlord,
execute and deliver to Landlord a statement in writing certifying that this
Lease is unmodified and in full force and effect
(or, if modified, stating the nature of such modification) and the date to which
the rent and other charges are paid in advance, if any, and acknowledging that
there are not to Tenant’s knowledge, any uncured defaults on the part of
Landlord hereunder or specifying such defaults if they are claimed. Any such
statement may be conclusively relied upon by any prospective purchaser or
encumbrancer of the Premises. Tenant’s failure to deliver such statement within
such time shall be conclusive upon the Tenant that (a) this Lease is in full
force and effect without modification except as may be represented by Landlord
(b) there are not uncured defaults in Landlord’s performance.


37. OPTION TO EXTEND:  Tenant shall have the option and right to extend the term
of this Lease for two (2) separate additional and successive option periods of
five (5) years each, ( each such period being referred to as the  “ Renewal Term
“ ) commencing with rent at “ Fair Market  Value “as defined in paragraph 38
below, only under the following conditions precedent: (i) That no event of
default has occurred at the time of Tenant’s exercise of the option to extend
the term or at the time of commencement of the extended term: and (ii) Tenant
has delivered written notice by certified mail to Landlord not less than one
hundred and twenty (120) days prior and not more than one hundred and eighty
(180) days prior to the expiration of the then existing term of the Lease
of  Tenant’s intention to extend the term of the Lease.


 
xvii

--------------------------------------------------------------------------------

 

38. FAIR MARKET VALUE: For purposes of this Lease the term "Fair Market Value"
shall mean the going market rental as of the date of commencement of each
Renewal Term, for equivalent space in San Jose of similar age and construction,
with improvements and equipment in similar condition (but excluding improvements
and equipment installed by Tenant at Tenant's sole expense which Tenant has a
right to remove) and for a lessee proposing to sign a five (5) year lease and
having financial qualifications similar to Tenant, it being understood that in
determining "Fair Market Value" the parties shall negotiate in good faith in
order to reach agreement within thirty (30) days after the exercise of the
Option to Extend by Tenant; and in the event the parties are unable to reach
agreement, the matter shall be referred to arbitration by three (3) M.A.I.
appraisers, experienced in the evaluation of similar rental properties in the
County of Santa Clara, State of California. Landlord and Tenant shall each
appoint one such arbitrator within thirty (30) days of a written request for
arbitration from the other, and the two arbitrators so selected shall select a
third arbitrator within fifteen (15) days after the selection of the second
arbitrator.  The determination of the three arbitrators shall be made by the
vote of two (2) or more of the three arbitrators within thirty (30) days from
the date of the appointment of the third arbitrator and shall be final for all
purposes.  The cost of arbitration shall be shared equally.  In no event shall
such "Fair Market Value" be less than the rental paid during the year
immediately preceding the commencement of the current extension.  In the event
the determination of Fair Market Value pursuant to the foregoing provisions
results in a Fair Market Value which is in excess of an amount Tenant believes
is appropriate, Tenant shall be entitled to rescind its exercise of the Option
to Extend within ten (10) days after the date the Fair Market Value is actually
determined and Tenant is notified thereof, in which event the term of this Lease
shall expire as though the option to extend were never exercised.


39. RENTAL ADJUSTMENTS DURING RENEWAL PERIODS: As noted above the initial rental
rate for the first year of each Renewal Term shall be the "Fair Market Value"
calculated in accordance with paragraph 38.  The rent during each Renewal Term
shall be subject to annual adjustments beginning the second year of each Renewal
Term based on the Consumer Price Index Adjustment ("Adjustment").  The basis for
computing the Adjustment shall be the U.S. Department of Labor, Bureau of Labor
Statistic's Consumer Price Index for All Urban Consumers, All Items,
1982-84=100, for the San Francisco-Oakland-San Jose area, ("Index").  The Index
most recently published preceding the commencement of each Renewal Term shall be
considered the "Beginning Index".  If the Index most recently published
preceding the Adjustment Date ("Comparison Index") is greater than the Beginning
Index, the monthly rent shall be increased by multiplying the monthly rent by a
fraction, the numerator of which is the Comparison Index and the denominator of
which is the Beginning Index.  Notwithstanding any subsequent decrease in the
Index, the new monthly rent shall never be less than the rent for the month
immediately preceding the Adjustment Date.  On adjustment of the monthly rent
Landlord shall notify Tenant by letter stating the new monthly rent.  If the
Index base year is changed so that it differs from 1982-84=100, the Index shall
be converted in accordance with the conversion factor published by the United
States Department of Labor, Bureau of Labor Statistics.  If the Index is
discontinued or revised during the Renewal Term, such other government index or
computation with which it is replaced shall be used in order to obtain
substantially the same result as would be obtained if the index had not been
discontinued or revised.

 
xviii

--------------------------------------------------------------------------------

 

40. OPTIONS:   In the event that Tenant hereunder has any multiple options to
extend this Lease, a later option to extend the Lease cannot be exercised unless
the prior option has been so exercised.


41.  QUIET ENJOYMENT:   Upon Tenant's faithful and timely performance of all the
terms and covenants of the Lease, Tenant shall quietly have and hold the
Premises for the term and any extensions thereof.


42.  BROKERS:   Tenant represents it has not utilized or contacted a real estate
broker or finder with respect to this Lease other than Wayne Mascia and Tenant
agrees to indemnify and hold Landlord harmless against any claim, cost,
liability or cause of action asserted by any broker or finder claiming through
Tenant other than Wayne Mascia. Landlord shall at its sole cost and expense pay
any brokerage commission claimed by Wayne Mascia in connection with this
transaction.  Landlord represents that it has not utilized or contacted a real
estate broker or finder with respect to this Lease other than Wayne Mascia, and
agrees to indemnify and hold Tenant harmless against any claim, cost, liability
or cause of action asserted by any broker or finder claiming through Landlord.


43.  LANDLORD'S LIABILITY:   If Tenant should recover a money judgment against
Landlord arising in connection with this Lease, the judgment shall be satisfied
only out of Landlord's interest in the Premises including the improvements and
real property and neither Landlord or any of its partners shall be liable
personally for any deficiency.


44. AUTHORITY OF PARTIES:


       44. (a)   Corporate Authority:    If Tenant is a corporation, each
individual executing this Lease on behalf of said corporation represents and
warrants that he is duly authorized to execute and deliver this Lease on behalf
of said corporation, in accordance with a duly adopted resolution of the Board
of Directors of said corporation or in accordance with the by­laws of said
corporation, and that this Lease is binding upon said corporation in accordance
with its terms.


       44.(b)  Limited Partnerships:    If the Landlord herein is a limited
partnership, it is understood and agreed that any claims by Tenant on Landlord
shall be limited to the assets of the limited partnership.  And furthermore,
Tenant expressly waives any and all rights to proceed against the individual
partners or the officers, directors or shareholders of any corporate partner,
except to the extent of their interest in said limited partnership.  Each
individual executing this Lease on behalf of Landlord represents and warrants
that he is duly authorized to execute and deliver this Lease on behalf of
Landlord, and that this Lease is binding upon.  Landlord in accordance with its
terms.


45. MISCELLANEOUS PROVISIONS: All rights and remedies hereunder are cumulative
and not alternative to the extent permitted by law and are in addition to all
other rights and remedies in law and in equity.
 
If any term or provision of this Lease is held unenforceable or invalid by a
court of competent jurisdiction, the remainder of the Lease shall not be
invalidated thereby but shall be enforceable in accordance with its terms,
omitting the invalid or unenforceable term.


This Lease shall be governed by and construed in accordance with California law.


 
xix

--------------------------------------------------------------------------------

 

Tenant shall not permit or condone any nuisance on the Premises.


All sums due hereunder, including rent and additional rent, if not paid within
three (3) days after
receipt by Tenant of notice from Landlord that Tenant has failed to pay such sum
when due, shall bear interest at the maximum rate permitted under California law
accruing from the date due until the date paid to Landlord.


Time is of the essence hereunder.


The headings or titles to the paragraphs of this Lease are not a part of this
Lease and shall have no effect upon the construction or interpretation of any
part thereof nor shall any phrases in capital letters have any increased
emphasis. This instrument, together with all Exhibits hereto, any amendment
executed by the parties to reflect the commencement and expiration date of the
Lease, and the Memorandum of this Lease, are the entire Agreement between the
parties hereto and may not be modified orally or in any other manner than by an
Agreement in writing signed by all of the parties hereto or their respective
successors and interests.


If Tenant fails to perform any obligation required under this Lease or by law or
governmental regulation, Landlord in its sole discretion may without notice
perform such obligation, in which event Tenant shall pay Landlord as additional
rent all sums paid by Landlord in connection with such substitute performance
within ten (10) days following Landlord’s written notice for such payment. Any
delinquent sum shall bear interest at the maximum lawful contract rate permitted
to be charged under California law.


All monetary sums due from Tenant to Landlord under this Lease shall be deemed
to be rent.


IN WITNESS WHEREOF, Landlord and Tenant have executed these presents, the day
and year first above written.


LANDLORD : SOBRATO DEVELOPMENT            TENANT : PARADIGM TECHNOLOGY,
                         COMPANIES #
871                                               INC.


 A California Limited Partnership                                  A California
Corporation










BY:   _____________________                                      BY:  ___________________


 ITS: General
Partner                                                        ITS: President


xx

--------------------------------------------------------------------------------






Exhibit A of Lease 71 Vista Montana, San Jose, CA [floorplanexhibita.jpg]





 
xxi

--------------------------------------------------------------------------------








                                            EXHIBIT “B”
                                      Preliminary Floor Plans





 

 








xxii

--------------------------------------------------------------------------------


 


                                            EXHIBIT “C”
                                    Guideline Specifications
                                Project: Paradigm Technology






Building Shell Definition


The building Shell includes the following items:


1.  
Site Work

 
a.  
Asphalt concrete paving, wheel stops, and striping.

 
b.  
Concrete sidewalks, curbs, gutter, driveway, approaches, and planter walls.

 
c.  
Landscaping, landscape lighting, waterscape, and irrigation.

 
d.  
Underground utilities- water, gas, fire line, sanitary line, site storm drainage
system and primary and secondary electrical line stubbed into building.

 
2.  
   Building Structure

 
Includes all elements necessary to provide for a completely waterproof Building
Shell including but not limited to:
 
  a.  
 Concrete foundation and slab on grade including all reinforcing steel and wire
mesh including loading dock if applicable.

b.  
Structural steel columns and beams.

c.  
Steel joist and girder second floor system with concrete and metal deck (if
multi-story building).

d.  
Wood panelized glulam roof structure with fiberglass built-up roofing including
roof drainage plumbing.

e.  
Glass, glazing and perimeter roll up or hollow metal doors including normal
passage hardware.

f.  
Concrete tilt up or plaster on metal stud framed exterior walls.

g.  
Exterior painting.



Tenant Interior Improvement Definition


The Tenant Interior Improvement to be specified by Tenant subject to the
reasonable approval of Landlord include the following:
 
xxiii

--------------------------------------------------------------------------------




1.  
Insulation. Thermal or sound insulation.

2.  
Partitions. Textures gypboard or demountable vinyl covered partitions over metal
stud framing at 24” on center , with 2-1/2” rubber base as required per Tenant
Floor Plan.

3.  
Doors and hardware. Full height, solid core, laminate doors with anodized
aluminum frame and lever handle latch set hardware as required per Tenant Floor
Plan.

4.  
Ceiling. Suspended T-bar ceiling with 2’X4’5/8” thick fire rated acoustical tile
or textured sheetrock over metal stud framing as required per Tenant Floor Plan.

5.  
Lighting.  2’x4’ recessed fluorescent lighting fixtures as required per Tenant
Floor Plan.

6.  
Electrical. Main switchgear, power and lighting panels, electrical outlets,
telephone outlets, light switches and other required electrical distribution per
Tenant Floor Plan.

7.  
Floor Covering. Cut pile or textured loop glued down carpet or VAT as required
per Tenant Floor Plan.

8.  
Window Covering. Horizontal aluminum one-inch-slat blinds as required per Tenant
Floor Plan.

9.  
Life Safety System.  Semi-recessed ceiling-mounted fire sprinklers and gridwork
as required per Tenant Floor Plan for light hazard occupancy, including required
fire hoses, cabinets and fire extinguishers.

10.  
HVAC.  Roof mounted built-up or package units including high and low pressure
ducting and shafts, VAV boxes, supply and return diffusers, and mechanical
screening as required per Tenant Floor Plan.

11.  
Plumbing: Restrooms and janitor closets including ceramic tile, fixtures,
mirrors, partitions and accessories drinking fountains, sinks, floor drains,
coffee bars and other plumbing work as required per Tenant Floor Plan.

12.  
Millwork: Millwork or cabinetry as required per Tenant Floor Plan.

13.  
Interior Glazing: Glass or glazing as required per Tenant Floor Plan.

14.  
Tank Farm.  Trenches, tank farm slab, steel, footings, fencing, and mezzanine if
required.

15.  
Process Piping & Equipment. All process piping and equipment related to Tenant’s
manufacturing operations.

16.  
Soft Cost: Permits, fees to architects, electrical or mechanical consultants;
and any  other soft costs other than the general conditions included in
Landlord’s fee defined below.

 

    Landlord or a related entity shall be the general contractor for
construction of the Tenant Interior Improvements. Landlord’s fee for services as
general contractor shall be eight percent (8%) to cover all of the following:
field superintendent, temporary on-site facilities; home office administration,
supervision, and coordination; financing fees, construction interest; on-site
security and clean-up services during constructions; licensing fees.
   
    Landlord shall submit to competitive bidding all subcontractor work unless
Landlord and Tenant otherwise agree in writing.

 
xxiv

--------------------------------------------------------------------------------

 



                                           EXHIBIT “D”
                                  Final Tenant Floor Plans


 
 

 
xxv

--------------------------------------------------------------------------------

 



Cost
Code                           Description                               Value                           PSF                              Comments
40100
BUILT-UP-PROOF
13,000
.021
Proof Patch Allowance
40600
STAIRWAYS
N/A
   
40900
STAIRWAYS-HANDRAILS
N/A
   
42000
HVACROOF FRAMING & SUPPORTS
55,125
.89
 
42200
HVAC
1,170,000
18.93
 
42400
HVAC-ENERGY MGMNT SYSTEM
N/A
   
42500
PROFF SCREEN
44,510
.72
 
42600
SPRINKLERS-DUCT
     
42700
SPRINKLERS
40,762
.66
 
43200
HALON
N/A
   
43400
EXTINGUISHERS
3,000
.05
 
43900
ELECTRICAL
340,000
5.50
 
44500
ELECTRICAL-ENERGY MGMT SYSTEM N/A
     
44600
PLUMBING
41,000
.066
 
44800
PLUMBING PROCESSING PIPE
300,000
4.85
PER JACK KNOLL
45100
PLUMBING-NEVT.SYS.GUT LINE
15,000
.24
ALLOWANCE
45400
ACOUSTICAL CELING
46,524
.75
 
45800
VINYL CELING
28,520
.46
 
45900
BUILDING SECURITY SYSTEM
N/A
   
46100
WALLS
185,253
3.00
 
46400
WALLS-DRAFTSTOPS
5,000
.08
 
46700
WALLS-UNISTRUT
128,800
2.08
 
46300
DOORS
58,800
.95
 
47000
DOORS-TANK FARM
14,250
   

47400
HARDWARE
incl. in 46,900
   
47700
INSULATION-ROOF
30,000
.49
 
47800
INSULATION-WALLS
14,750
.24
 
48100
GLASS-DOORS
43,612
.71
 
48200
GLASS FRAMES
N/A
   
48300
GLASS-PASS THRUS
1,369
.02
 
48500
GLASS-SIDELITES
N/A
   
48600
SKYLIGHT
N/A
   
48800
CONCRETE SEALER
1,500
.02
 
49100
CERAMIC TILE
42,200
.68
 
49400
LOBBY TILE
N/A
   
50500
MILLWORK
14,200
.23
 
50700
MILLWORK-SHELVING
N/A
   
51300
PAINT
39,100
.63
 
51600
PAINT-EPOXY
10,000
.16
 
52000
WALLCOVERING
N/A
   
52200
WALLCOVERING-SPECIAL-MARLITE
960
.02
 
52300
RESTROOM PARTITIONS
5,600
.09
 
52400
RESTROOM ACCESSORIES
5,600
.09
 
54000
TENANT FLORRING-CARPET
43,800
.71
 
54100
TENANT FLOORING-VCT
17,700
.29
 
54200
TENANT FLOORING RUBBER BASE
3,960
.08
 

 
 
xxvi

--------------------------------------------------------------------------------


 
54300
TENANT FLOORING SPECAIL PVC
30,390
.49
 
54600
WINDOW COVERINGS
18.000
.16
 
55100
COMPUTER FLOOR
N/A
   
55200
TRENCH COVERS
45,168
   
55300
TRENCE-PROCESS PIPE
77,700
1.26
 
55500
PROJECTION SCREEN
N/A
   
55600
APPLIANCES
N/A
   
55800
LOCKERS
N/A
   
57000
SIGNS TENANT AREA
2,000
.03
 
57100
SIGNS BUILDING
2,000
.03
 
57800
SPECIAL SYSTEM-TELEPHONE
N/A
   
58000
INTERIOR SPACE PLANNER
N/A
   
58300
MISC. INTERIORITEMS
N/A
   
58500
FENCE
2,750
.04
 
58600
LOBBY UPGRADE
20,000
.32
 
59400
TANK FARM SITE-WORK
21,000
.34
 
59500
TANK FARM-SLAB
71,650
1.16
 
59600
TANK FARM BLOCK-BLDG
48,600
.79
 
59700
TANK FARM TRENCH&EQUIP PADS
41.835
.67
 
59800
TANK FARM CONCRETE VAULT
55,800
.90
 
60000
TANK FARM-FENCE
116,200
1.88
 
60100
TANK FARM-HYDROGEN ENCLOSURE
 5,800
.09
 
60800
PLAIN CHECK FEES
7,255
.12
 
60900
BUILDING PERMIT FEES
50,000
.81
 
61000
CONTINGENCY
N/A
 
 
61400
FINAL CLEAN UP
N/A
   
62200
PATIO
N/A
   
62400
TRASH ENCLOUSRE
N/A
   
62900
RELOCATION
N/A
   
63000
LANDSCAPE REVISION
N/A
   
63100
TEMPORARY POWER
N/A
   
63200
THEATRE SEATING
N/A
   
63600
WALL PROJECTION
N/A
   
63800
ROOF HATCH & LADDER
N/A
   
65200
CLEAN UP/GARBAGE
N/A
   



SUBTOTAL                                           3,371,903                                54.56
SDC FEE @
8%                                              269,752                                  4.97
GRAND
TOTAL                                           3,641,655                                58.98
 
 
xxvii

--------------------------------------------------------------------------------



 
Submitted
By                                                                Approved
By                                                      Approved
___________                                                                ___________                                                      ___________
Ronald J.
Hope                                                                John Sobrato
Jr.                                                      Paradigm Technologies
Inc.

 





 
xxviii

--------------------------------------------------------------------------------

 



EXHIBIT “F” PARADIGM TECHNOLOGY CASH FLOW
 
Exhibit F of Lease 71 Vista Montana, San Jose, CA [floorpanexhibitf.jpg]


xxix

--------------------------------------------------------------------------------


                                                             EXHIBIT “G”
Letter of Credit Format
Sobrato Development Companies
10600N. De Anza Blvd., #200
Cupertino, CA 95014
Gentlemen:
By order of our client, Paradigm Technology, Inc. (“Paradigm”), 3375 Scott
Boulevard, Suite 340, Santa Clara, California 95054, we hereby open our
Irrevocable Letter of Credit No.________ in your favor, for an amount not to
exceed $__________  (which constitutes the cumulative amount of Tenant
Improvement expenditures to be made by you through the end of this month
pursuant to the terms of that certain Lease (the “Lease”) between Sobrato
Development Companies #871, a California Limited Partnership, and Paradigm dated
as of ___________) relative to our client’s performance under the Lease.
The expiration date (“Expiration Date”) of this Letter of Credit shall be May 1,
1989.
Funds against this  Letter of Credit are available against your sight draft on
us, mentioning thereon our Credit No.___________. Each such draft must be
accompanied by your signed written statement that Paradigm has failed to comply
with its obligations as Tenant under the Lease, specifying the provision(s) in
default.
At any time sixty (60) days or less prior to the  Expiration Date, funds under
the Letter of Credit are available against your sight draft on us, mentioning
thereon our Credit No.___________. Such draft must be accompanied by your signed
written statement that Paradigm has failed to obtain the Financing Commitment
referred to in paragraph 5 of the Lease.
If we receive your sight draft(s) and statement(s) as mentioned above, here at
our office at 250 Lytton Avenue, Palo Alto, California 94032 on or before the
Expiration Date of this Letter of Credit, we will promptly honor the same.




Very truly yours,
UNIVERSITY NATIONAL BANK
By______________________
Title____________________







 
xxx

--------------------------------------------------------------------------------

 



 
FIRST AMENDMENT TO LEASE
 
This Amendment is made this 4th day of May, 1987 by and between Sobrato
Development Companies #871 a California limited partnership having an address at
10600 N. De Anza Blvd., Suite 200, Cupertino, California 95014 (“Landlord”) and
Paradigm Technology, Incorporated, a California corporation having its principal
place of business at 71 Vista Montana, San Jose, California (“Tenant”).
 
WITNESSETH
 
WHEREAS Landlord and Tenant entered into a lease ("Lease") dated December 7,
1988 for the
premises ("Premises") located at 71 Vista Montana, San Jose, California; and


WHEREAS effective May 1, 1989, Landlord and Tenant wish to modify the Lease to
reflect the revised commencement and termination dates of said lease initiated
by acceptance of the Premises as of May 1, 1989.
 
NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended effective May 1, 1989 as follows:


1. The commencement date of the Lease term is May 1, 1989;
2. The termination date of the Lease term is April 30, 1999;
3. Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof are ratified and confirmed.


IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the day and date first above written.
 


LANDLORD                                                                                     TENANT
 
Sobrato Development Companies #871                                         
Paradigm Technology, Incorporated
 
a California limited
partnership                                                        a California
corporation
 




BY
__________________________                                            BY_____________________________
John M. Sobrato, Trustee
 
ITS: General
Partner                                                                          ITS:_____________________________
 

 
xxxi

--------------------------------------------------------------------------------

 







SECOND AMENDMENT TO LEASE
 
This Amendment is made this 18th day of June, 1990 by and between Sobrato
Development Companies #871, a California limited partnership having an address
at 10600N. De Anza Blvd., Suite 200, Cupertino, California 95014 (“Landlord”)
and Paradigm Technology, Incorporated, a California corporation having its
principal place of business at 71 Vista Montana, San Jose, California
(“Tenant”).
 
WITNESSETH
 
WHEREAS Landlord and Tenant entered into a lease (“lease”) dated December 7,
1988 as amended by First Amendment to Lease dated May 4, 1987 for the premises
("Premises") located at
71 Vista Montana, San Jose, California; and
WHEREAS effective May 1, 1990, Landlord and Tenant wish to modify the Lease to
reflect the payment schedule for reimbursement of the Public Works Sanitary Fee
in the total amount of $39,457.00 as previously agreed among the parties;
 
NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended effective May 1, 1990 as follows:
 
1.  
The total of $39,457.00 will be paid in twelve installments commencing May 1,
1990 as follows:

 
May 1, 1990 – March 31,
1990                                                                           $3,288.08/month
April 1, 1990 – April 30,
1990                                                                           $3,288.12/month


2.  
Payments will be due on or before the first of each month and will be considered
additional under the term of the Lease;

 
3.  
Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof are ratified and confirmed.

 
IN WITNESS WHEREOF, the parties hereto have set their hands to this Amendment as
of the
day and date first above written.


LANDLORD                                                                                     TENANT
 
Sobrato Development Companies
#871                                          Paradigm Technology, Incorporated
 
a California limited
partnership                                                        a California
corporation




BY
__________________________                                            BY_____________________________
John M. Sobrato, Trustee
ITS: General
Partner                                                                          ITS:_____________________________

 
xxxii

--------------------------------------------------------------------------------

 



 
THIRD AMENDMENT TO LEASE
 


This third amendment to lease (“Third Amendment”) is made this 21 day of
December, 1995 by and between Sobrato Development Companies #871, a California
limited partnership having an address at 10600 N. De Anza Blvd., Suite 200,
Cupertino, California 95014 (“Landlord”) and Paradigm Technology, Inc., a
California corporation having its principal place of business at 71 Vista
Montana, San Jose, California (“Tenant”).
 


WITNESSETH
 


WHEREAS Landlord and Tenant entered into a lease dated December 7, 1988 a First
Amendment to Lease dated May 4, 1987, and a Second Amendment to Lease dated June
18,1990 (collectively the “Lease”) for the premises (“Premises”) located at 71
Vista Montana, San Jose, California; and
 


WHEREAS effective November 1, 1995, Landlord and Tenant wish to modify the Lease
to (i) permit Tenant to exercise its first option to extend the Lease pursuant
to Lease paragraph 37, and (ii) specify the base monthly rent during the first
Renewal Term;
 


NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended effective March 1,1995 as follows:
 


1.  
Tenant hereby exercises its option to extend the Lease for an additional five
(5) years from May 1, 1999 to April 30, 2004 (“Renewal Term”);

2.  
Base monthly rent during the initial year of the Renewal Term shall be
$67,977.80.  Beginning with the second year of the Renewal Term, base monthly
rent shall be subject to annual adjustments based on the Consumer Price Index
Adjustment ("Adjustment")as defined in Lease paragraph 39.

3.  
All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Third Amendment.

4.  
Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect. In the
event of

 

 
xxxiii

--------------------------------------------------------------------------------

 



 
any conflict or inconsistency between the terms and provisions of this
Third  Amendment and the terms and provisions of the Lease, the terms and
provisions of this Third Amendment shall prevail.
 
IN WITNESS WHEREOF, the parties hereto have set their hands to this Third
Amendment as of the day and date first above written.
 




Landlord                                                                                   
Tenant
 
Sobrato Development Companies #871,                                Paradigm
Technology Inc.,
 
A California limited partnership                                              a
California corporation
 




By: __________________________                                   By:
_______________________


Its: General
partner                                                                   Its:
_______________________



 
xxxiv

--------------------------------------------------------------------------------

 



 
ASSIGNMENT OF LEASE AND
CONSENT TO ASSIGNMENT OF LEASE


THIS ASSIGNMENT AND CONSENT TO ASSIGNMENT, made as of November 15, 1996, by and
among PARADIGM TECHNOLOGY, INC., a Delaware corporation (“Seller”), ORBIT
SEMICONDUCTOR, INC., a Delaware corporation (“Buyer”), and SOBRATO DEVELOPMENT
COMPANIES #871, a California limited partnership (“Landlord”).


RECITALS:


A.  
Seller and Buyer have entered into that certain Agreement of Purchase and Sale
of Assets (the “Purchase Agreement”) dated November 7, 1996 pursuant to which
Buyer is purchasing the Assets (as defined in the Purchase Agreement) from
Buyer.


B.  
All terms not otherwise defined in this Assignment shall have the meanings
ascribed to them in the Purchase Agreement.

 


C.  
In connection with the sale of the Assets to Buyer, Seller is assigning the
Premises Lease to Buyer and Landlord is consenting to such assignment, all in
accordance with the terms and conditions contained herein.

 


WITNESSETH:


For valuable consideration, receipt of which is acknowledged, Seller, Buyer and
Landlord agree as follows:


1.  
Assignment and Assumption.

 


(a)  
Seller hereby assigns and transfers to Buyer all right, title and interest of
Seller in, to and under the Premises Lease.

 


(b)  
Buyer hereby accepts the foregoing assignment, and assumes and agrees to perform
all of the covenants and agreements in the Lease to be performed by the tenant
there-under that arise or accrue from and after the date of this Assignment.

 


2.  
Assignment payment.

 
       (a) In connection with this assignment, Buyer and Seller shall pay to
Landlord, on a several basis, the amount of one million two hundred twenty-five
thousand dollars ($1,225,000) in accordance with the terms of this paragraph 2.

       (b) Seller shall pay to Landlord the amount of two hundred twenty-five
thousand dollars ($225,000) in immediately available funds on the following
dates and in the following amounts:

 
xxxv

--------------------------------------------------------------------------------

 

 
 
(i) The amount of one hundred thousand dollars ($100,000) shall be paid to
Landlord on November 15, 1996.
 
(ii) The amount of one hundred twenty-five thousand dollars ($125,000) shall be
paid to Landlord on May 15, 1997.
      
       (c) Buyer shall pay to Landlord the amount of one million dollars
($1,000,000) in immediately available funds on the following dates and in the
following amounts:
 
(i) The amount of two hundred fifty thousand dollars ($250,000) shall be paid to
Landlord on November 18, 1996.
 
(ii) The amount of two hundred fifty thousand dollars ($250,000) shall be paid
to Landlord on February 15, 1997.
 
(iii) The amount of two hundred fifty thousand dollars ($250,000) shall be paid
to Landlord on May 15, 1997.
 
(iv) The amount of two hundred fifty thousand dollars ($250,000) shall be paid
to Landlord on August 15, 1997.
 
Such amounts in this paragraph (c) shall be deemed additional rent under the
Premises Lease and Guaranteed Obligations under the Continuing Lease Guaranty
attached as Exhibit A hereto.


3.  
Guaranty of Lease.  In connection with this Assignment, Buyer shall cause The
DII group, Inc. to execute and deliver to Landlord a Continuing Lease Guaranty
substantially in the form of Exhibit A attached hereto and made a part hereof in
respect of the Premises Lease.

 
4.  
Sublease.  Buyer and Seller shall on the date hereof enter into a Sublease of
the Premises Substantially in the form of Exhibit B attached hereto and made a
part hereof.

 
5.  
Consent.

      
       (a) In accordance with section 29 of the Premises Lease, Landlord hereby
consents to the Assignment of the Premises Lease by Buyer to Seller.  The
consent to the assignment described herein shall not be construed as a consent
to any further assignment of the Premises Lease and Premises lease will be
governed by the terms of section 29 of the premises lease.
      
       (b) In accordance with section 29 of the premises lease, Landlord hereby
consents to the subletting of the premises by Buyer to Seller. The consent to
the subletting of the premises described herein shall not be construed as a
consents to any further assignment of the premises lease and Buyer acknowledges
that any further assignment of the Premises Lease will be governed by the terms
of section 29 of the Premises Lease.


6.           Default.


 
xxxvi

--------------------------------------------------------------------------------

 

          (a)     Seller shall be in default hereunder if Seller fails to make
any payment when due under paragraph 2 (b) of this Assignment or fails to comply
with all of the other terms and conditions of this Assignment applicable to
Seller.  No default of Seller under this Agreement shall constitute a default
under the Premises Lease for which Buyer shall have any liability or obligation.
 
        (b)     Buyer shall be in default hereunder if Buyer fails to make any
payment when due under paragraph 2 (c) of a this Assignment or fails to comply
with all of the other terms and conditions of this Assignment applicable to
Buyer, including, without limitation, all obligations of Buyer under paragraph
3.
        (c)           In the event of a default by Seller hereunder, Landlord
and Buyer shall be entitled to exercise all rights and remedies available to
each of them at law or in entity on account of such default.
        (d)           In the event of a default by Buyer hereunder, Landlord and
Seller shall be entitled to exercise all rights and remedies available to each
of them at law or in equity on account of such default.


7.           Indemnification.


(a)           Seller shall indemnify and defend Buyer and Landlord against and
hold Buyer and Landlord harmless from all claims, demands, liabilities, losses,
damages, costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements that are caused by any failure by seller to
perform its obligations hereunder.


(b)           Buyer shall indemnify and defend Seller  and Landlord against and
hold Seller and Landlord harmless from all claims, demands, liabilities, losses,
damages, costs and expenses, including, without limitation, reasonable
attorneys’ fees and disbursements, that are caused by any failure by Buyer to
perform its obligations hereunder.


8.           Several Liability.              The obligations of Seller and Buyer
hereunder are the several obligations of Seller and Buyer and shall not be
deemed to be the joint and several obligations of Seller and Buyer.


9.           Attorneys’ Fees.                If any legal action or other
proceeding is brought for the enforcement of this  Assignment, or because of an
alleged dispute, breach, default, or misrepresentation in connection with any of
the provisions of this Assignment, the successful or prevailing party shall be
entitled to recover reasonable attorneys’ fees and other costs incurred in that
action or proceeding, in addition to any other relief to which it or they may be
entitled.
 
10.           Further Assurances.        The parties each agree to execute such
other documents and perform such other acts as may be reasonably necessary or
proper and usual to effect this Assignment.


11.           Governing Law.               This Assignment shall be governed by
and construed in accordance with the laws of the State of California.


 
xxxvii

--------------------------------------------------------------------------------

 





12.           Successors and Assigns.    This Assignment shall be binding upon
and shall inure to the benefit of Seller, Buyer and Landlord and their
respective personal representatives, heirs, successors and assigns.


13.           Release.                                Landlord hereby forever
releases Seller from all liability and obligations under the Premises Lease,
including all liability and obligations which have accrued prior to the date
hereof and which remain outstanding and all liability and obligations of the
tenant under the Premises Lease that shall accrue after the date hereof.


IN WITNESS WHEREOF, Seller, Buyer and Landlord have executed this Assignment as
of the date first hereinabove written.


Seller:
PARADIGMTECHNOLOGY, Inc.


By ________________________
Title ______________________


 
 
Buyer:
ORBIT SEMICONDUCTOR, INC.


By ________________________
Title ______________________
Landlord:
SOBRATO DEVELOPMENT
 
COMPANIES #871, a
 
California Limited partnership
                              By ________________________
                       Title ______________________

 
 

 
xxxviii

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CONTINUING LEASE GUARANTY
 


 

 
xxxix

--------------------------------------------------------------------------------

 



 
CONTINUING LEASE GUARANTY


This GUARANTY, made as of November 15, 1996, by THE DII GROUP, INC.
(“Guarantor”) to SOBRATO DEVELOPMENT COMPANIES #871, a California limited
partnership (“Landlord”),


WITNESSETH:


1. For Valuable consideration, receipt of which is acknowledged, and to induce
landlord to enter into the Assignment of Lease and Consent to Assignment of
Lease (the “Lease Assignment”) of even date herewith with paradigm Technology,
Inc. (“Paradigm”) and Orbit Semiconductor, Inc. (“Tenant”), Guarantor hereby
absolutely, unconditionally and irrevocably guarantees to Landlord, and agrees
fully to pay, perform and discharge, as and when payment, performance and
discharge are due, all of the covenants, obligations and liabilities of Tenant
under the lease (the “Lease”) dated December 7, 1988 between Landlord and
Paradigm and to be assigned to Tenant in accordance with the Lease Assignment
and all amendments, modifications, renewals, extensions, supplements,
substitutions and replacements of the Lease (the “Guaranteed Obligations”). The
obligations of Guarantor under this Guaranty shall be absolute, unconditional
and irrevocable and shall continue and remain in full force and effect until all
of the Guaranteed Obligations have been fully paid, performed and discharged.
 
2. The obligations of Guarantor under this Guaranty shall not be affected,
modified or impaired by the occurrence of any of the following events, whether
or not with notice to, or the consent of, Guarantor: (a) the waiver, surrender,
compromise, settlement, release or termination of any or all of the Guaranteed
Obligations; (b) the failure to give notice to Guarantor of the occurrence of an
event of default under the Guaranteed Obligations; (c) the extension of the time
for the payment, performance or discharge of any or all of the Guaranteed
Obligations; (d) the amendment or modification (whether material or otherwise)
of the Lease or the Guaranteed Obligations in any respect; (e) any failure,
omission, delay or lack on the part of Landlord to enforce, assert or exercise
any right, power or remedy conferred on Landlord under the Lease; (f) the
voluntary or involuntary liquidation, dissolution, sale or other disposition of
all or substantially all of the assets, marshalling of assets and liabilities,
receivership, insolvency, bankruptcy, assignment for the benefit of creditors,
reorganization, arrangement, composition with creditors or adjustment of debts,
or other similar proceedings affecting Tenant or Guarantor or any of the assets
of either of them; (g) the release or discharge by operation of law of Tenant
from the payment, performance or discharge of any or all of the Guarantee
Obligations; (h) the release or discharge by operation of law of Guarantor from
any or all of the obligations of Guarantor under this Guaranty; or (i) the
invalidity or unenforceability of any or all of the Guaranteed
Obligations.  Guarantor acknowledges that Landlord would not enter into the
Lease Assignment without this Guaranty and that Landlord is relying on this
Guaranty.
 
3. The obligations of Guarantor under this Guaranty are independent of the
Guaranteed Obligations.  Guarantor agrees that Landlord shall have the right to
proceed against Guarantor directly and independently of Tenant.  A separate
action may be brought and prosecuted against Guarantor whether or not an action
is brought against Tenant or Tenant is joined in any such action.  Guarantor
authorizes Landlord and Tenant, without notice to, demand of, or consent from
Guarantor and without releasing or affecting Guarantor’s liability under this
Guaranty, from time to time to amend, modify, renew, extend, supplement or
replace the Lease or the Guaranteed Obligations or otherwise change the terms of
the Lease or the Guaranteed Obligations, to take and hold security for the
Guaranteed Obligations, and to enforce, waive, surrender, impair, compromise or
release any such security or any or all of the Guaranteed Obligations or any
person or entity liable for any or all of the Guaranteed Obligations. Guarantor
shall be and remain bound under this Guaranty notwithstanding any such act or
omission by Tenant or Landlord.  Guarantor waives all rights under section 2845
of the California Civil Code and waives the right to require Landlord to proceed
against Tenant, to proceed against or exhaust any security held by Landlord, or
to pursue any other remedy in Landlord’s power.  Landlord shall have the right
to exercise any right or remedy it may have against Tenant or any security held
by Landlord.  Guarantor waives all rights under section 2849 of the California
Civil Code and waives the right, if any, to the benefit of, or to direct the
application of, any security held by Landlord.  Guarantor waives (a) any defense
arising out of any alteration of the Guaranteed Obligations, (b) any defense
arising out of the absence, impairment or loss of any right of reimbursement or
subrogation or other right or remedy of Guarantor against Tenant or any security
held by Landlord, and (c) any defense arising by reason of any disability or
other defense of Tenant or by reason of the cessation or reduction from any
cause whatsoever of the liability of Tenant other than full payment, performance
and discharge of the Guaranteed Obligations. The cessation or reduction of the
liability of Tenant for any reason other than full payment, performance and
discharge of the Guaranteed Obligations shall not release or affect in any way
the liability of Guarantor under this Guaranty.
 
 
xxxx

--------------------------------------------------------------------------------


 
4. If Tenant becomes insolvent or is adjudicated bankrupt or files a petition
for reorganization, arrangement, composition or similar relief under any present
or future provision of the Federal Bankruptcy Code, or if such a petition is
filed against Tenant, or Tenant makes a general assignment for the benefit of
creditors, and in any such proceeding any or all of the Guaranteed Obligations
are terminated or rejected or any or all of the Guaranteed Obligations are
modified or abrogated, Guarantor agrees that Guarantor’s liability hereunder
shall not thereby be affected or modified and such liability shall continue in
full force and effect as if no such action or proceeding had occurred. This
Guaranty shall continue to be effective or be reinstated, as the case may be, if
any payment of the Guaranteed Obligations must be returned by Landlord upon the
insolvency, bankruptcy or reorganization of Tenant, Guarantor, or otherwise, as
though such payment had not been made.
 
5. Guarantor assumes the responsibility for being and keeping Guarantor informed
of the financial condition of Tenant and of all other circumstances bearing upon
the risk of failure to pay, perform or discharge any of the Guaranteed
Obligations which diligent inquiry would reveal, and Guarantor agrees that
Landlord has no duty to advise Guarantor of information known to Landlord
regarding such condition or any such circumstance.  Guarantor acknowledges that
repeated and successive demands may be made and payments or performance made
hereunder in response to such demands as and when, from time to time, Tenant
defaults in the payment, performance or discharge of the Guaranteed
Obligations.  Notwithstanding any such payment and performance hereunder, this
Guaranty shall remain in full force and effect and shall apply to any and all
subsequent defaults by Tenant.  It is not necessary for Landlord to inquire into
the capacity, authority or powers of Tenant or the partners, directors,
officers, employees or agents acting or purporting to act on behalf of Tenant,
and all of the Guaranteed Obligations made or created in reliance upon the
purported exercise of such powers shall be guaranteed hereunder.  Guarantor
hereby subordinates all indebtedness of Tenant to Guarantor now or hereafter
held by Guarantor to all indebtedness of Tenant to Landlord.  If requested by
Landlord, Guarantor shall collect, enforce and receive all such indebtedness of
Tenant to Guarantor as trustee for Landlord and Guarantor shall pay such
indebtedness to Landlord on account of the indebtedness of Tenant to Landlord,
but without otherwise reducing or affecting in any manner the liability of
Guarantor under this Guaranty.
 
 
xxxxi

--------------------------------------------------------------------------------


 
6. If Tenant and Guarantor fail to pay, perform and discharge, as and when
payment, performance and discharge are due, all of the Guaranteed Obligations,
Landlord shall have the right, but no obligation, and without releasing Tenant
or Guarantor from any of the Guaranteed Obligations, to pay, perform and
discharge any or all of the Guaranteed Obligations on behalf of Tenant and
Guarantor.  Guarantor shall, on demand, pay to Landlord all sums expended by
Landlord in the payment, performance and discharge of the Guaranteed
Obligations, together with interest on all such sums from the date of
expenditure to the date all such sums are paid by Tenant or Guarantor to
Landlord at the maximum annual interest rate allowed by law for business loans
(not primarily for personal, family or household purposes) not exempt from the
usury law on such date of expenditure, or, if there is no such maximum annual
interest rate, at the rate of eighteen percent (18%) per annum.  Guarantor
waives all presentments, demands for performance, notices of nonperformance,
protests, notices of protest, notices of dishonor and notices of acceptance of
this Guaranty.  Guarantor agrees to pay all costs and expenses, including
reasonable attorneys’ fees, which are incurred by Landlord in the enforcement of
this guaranty.  If any provision of this Guaranty is held to be invalid or
unenforceable, the validity or enforceability of the other provisions of this
Guaranty shall not be affected.  This Guaranty may not be amended or modified in
any respect except by a written instrument signed by Guarantor and Landlord. As
used in this Guaranty, the singular shall include the plural.  This Guaranty
shall bind and inure to the benefit of Guarantor and Landlord and their
respective transferees, personal representatives, heirs, successors and
assigns.  This Guaranty shall be governed by and construed in accordance with
the laws of the State of California.
 
IN WITNESS WHEREOF, Guarantor has executed this Guaranty as of the date first
hereinabove written.
 


 
THE DII GROUP, INC.
By
 
Title
 




 
xxxxii

--------------------------------------------------------------------------------

 





EXHIBIT B
SUBLEASE

 
xxxxiii

--------------------------------------------------------------------------------

 


SUBLEASE
This Sublease is entered into and effective as of November 1996, by and between
ORBIT SEMICONUCTOR, INC., a Delaware corporation (“Sublessor”), and PARADIGM
TECHNOLOGY, INC., a Delaware corporation (“Sublessee”), sometimes hereinafter
referred collectively as “the parties”.
RECITALS
A.  
On December 7, 1988, Sublessee, as Tenant, entered into lease (“Master Lease”)
with SOBRATO DEVELOPMENT COMPANIES #871, a California limited partnership, as
Landlord (“Landlord”), for a certain real property commonly known as 71 Vista
Montana, San Jose, Santa Clara County, California (“the leased facilities”), in
particularly described in the Master Lease, a copy of which filing with the
First, Second, and Third Amendments to Lease, is attached hereto as Exhibit “A”
and incorporated by reference.



B.  
Sublessee has assigned all its rights under the Master lease to Sublessor, and
Sublessor has agreed to sublease a part of leased facilities to Sublessee in
order to facilitate Sublessee’s transition from the leased facilities to its new
location.



C.  
Sublessor thus now desires to sublease a part of the leased facilities to
Sublessee under the terms and conditions as hither set forth.



AGREEMENT
In view of the foregoing recitals, and for good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Sublessor and Sublessee
agree as follows:
 
1.        
Sublease of Premises.  For and in consideration of the covenants and agreements
on the part of Sublessee to be paid, kept and performed as herein set forth,
Sublessor does sublesase and demise unto Sublessee, and Sublessee hereby takes
and hires from Sublessor, that certain portion of the leased facilities
consisting of approximatey 23,297 square feet of the facilities outlined in red
on Exhibit “A” attached hereto and incorporated herein by reference (“the
Premises”), subject to the Master Lease and upon the terms and conditions
hereafter set.

 
2.        
Common Areas and Telephone System. During the terms of the lease, Sublessor
grants to Sublessee a nonexclusive license for limited use of the lobby, hall,
restrooms and cafeteria on the leased facilities totaling approximately 5,732
square feet of the leased premises as outlined in red on Exhibit B attached
hereto and incorporated herein by reference (“the Common Areas”). Sublessor
further grants to Sublessee a nonexexclusive license for limited use of the
telephone system located on the leased facilities (“the telephone system”) –
Sublessee hereby acknowledges that the telephone system is the property of
Sublessee, and agrees to pay Sublessor for the use of the telephone system in an
amount  equal to ninety-five percent (95%) of the telephone charges incurred
during the term of the Sublease.  Sublessee’s obligation to pay Sublessor for
Sublessee’s use of the telephone system shall survive the term of the Sublease.

 
3.        
Term.  The term of the Sublease shall commence on November 15, 1996 (“ the
Commencement Date”), and shall continue on a month-to-month tenancy until
Sublessee elects to terminate the Sublease by giving Sublessor at least thirty
(30) days written notice, provided, however, that in no event shall the term of
the Sublease extend past May 15, 1997 (“the Expiration Date”).  Sublessee shall
give Sublessor at least thirty (30)days written notice of its intent to
terminate the Sublease.  Sublessee agrees to vacate the Premises on or before
the date of termination of the Sublease as set forth in its notice to Sublessor
and that the Sublease shall terminate as described in said notice, provided,
however, that , on or before December 31,1996, Sublessee may vacate that certain
protion of the Premises consisting of approximately 5,000 square feet of office
space outlined in red on Exhibit “C” attached hereto and incorporated herein by
reference (“the Executive Area”).  The parties agree that at such time that the
Executive Area is vacated, Sublesse’s obligation to pay for the use of the
telephone system shall be equitably adjusted.

 

 
xxxxiv

--------------------------------------------------------------------------------

 

4.        
Possession.  The parties acknowledge that the leased facilities are presently in
possession of the Sublessee under the terms of the Master Lease and shall remain
in the possession of the Sublessee until the Commencement Date, at which time
Sublessor will deliver possession of the Premises to Sublessee.  Sublessee shall
accept the Premises in its “as-is” condition and acknowledges that no
representations with respect to the condition of the Premises have been made by
Sublessor to Sublessee.

 
5.        
Rent.  Sublessee shall pay to Sublessor, at such place sublessor may from time
to time designate, as monthly rental a sum equal to forty-two percent (42%) of
the monthly rental payable by Sublessor to Landlord under the Master Lease for
the leased facilities, payable in advance starting on the Commencement Date on
the 15th day of each month thereafter during the term of the
Sublease.  Regardless of whether Sublessee ceases to occupy portion of the
Premises during the term of the Sublease, Sublessee shall be obligated to pay
the full rental amount set above until the Sublease terminates or expires,
provided, however, that at such time as Sublessee vacates ten thousand  (10,000)
square feet or more of the Premises, Sublessor shall adjust the monthly rental
payable by Sublessee to Sublessor, one time only, as follows:  Commencing on the
next day that rent under Sublease becomes due after Sublessee vacates the
premises as described above, Sublessee shall pay to Sublessor as monthly rental
a sum equal to the product of 1) the monthly rental payable by Sublessor to
Landlord under the Master Lease for the leased premises and 2) the quotient of
a) the remaining  number of square feet of the Premises being occupied by
Sublessee and b) the square footage of the Common Areas.  Further, Sublessee
shall pay twenty-five percent (25%) of all utility charges incurred with respect
to the leased facilities during the term of the Sublease upon demand by
Sublessor.  In addition, the parties agree to share common area maintenance and
general operating  costs, including, but not limited, to maintenance of the HVAC
system, janitorial services, and other such costs, on an equitable basis.



6.        
Late Charge and Interest on Rent in Default .  Sublessee acknowledges that the
late payment by Sublessee of any monthly installment of rent will cause
Sublessor to incur certain costs and expenses not contemplated under this
Sublease, the exact amount, of which are extremely difficult or impractical to
fix.  The costs and expenses will include, without limitation, the
administration and collection costs and processing and accounting
expenses.  Therefore, if any rent that is due and unpaid is not received by
Sublessor from Sublessee within five (5) days of the date Sublessor gives
Sublessee written notice that such rent is due. Sublessee shall immediately pay
to Sublessor a late charge up to five percent (5%) of such delinquent rent,
provided, however, that by giving Sublessee such written notice, Sublessor does
not waive its rights against Sublessee under Code of Civil Procedure § 1161 et
seq. to, inter alia, hold Sublessee in default and terminate the sublease by
giving Sublessee three (3) days’ notice. Sublessor and Sublessee agree that this
late charge represents a reasonable estimate of such costs and expenses and is
fair compensation to Sublessor for its loss suffered by Sublessee’s failure to
make timely payment.  In no event shall the provision for a late charge be
deemed to grant Sublessee a grace period or extension of time within which to
pay any rent or prevent Sublessor from exercising any right or remedy available
to Sublessor upon Sublessee’s failure to pay any rent due under this sublease in
a timely fashion, including the right to terminate Sublease.  If any rent
remains delinquent for a period in excess of thirty (30) days then, in addition
to such late charge Sublessee shall pay to Sublessor interest on any rent that
is not paid when due at the rate of twelve percent (12%) per annum from the
thirtieth (30th) day following the date such amount became due until paid.

 

 
xxxxv

--------------------------------------------------------------------------------

 

7.        
Escrow in lieu of Security Deposit.  Under the terms of Asset Purchase Agreement
dated November 7, 1996, by and between Sublessee as Seller and Sublessor as
Buyer (“the Asset Purchase Agreement”), Sublessee shall receive a promissory
note in the amount of One Million Dollars and 00/100 ($1,000,000.00).  Sublessee
agrees that, in lieu of a security deposit, Sublessor shall have the right to
offset against said promissory note and any payments thereunder, up to the sum
of Seventy Thousand Dollars and 00/100 ($70,000.00) of said promissory note and
any such payments thereunder, such amounts as are reasonably necessary for the
following purposes: (i) to remedy any default by sublessee in the payment of
rent; (ii) to repair damages to the premises caused by Sublessee; (iii) to clean
the Premises upon termination of the Sublease; and (iv) to remedy any other
default of Sublessee as permitted by law.



8.        
Use of Premises and Restriction of Access to the Leased Facilities.  
Sublessee’s use of the Premises shall be subject to those permitted uses and
prohibitions against use as specified in Sections 3 and 9 of the Master Lease
unless Sublessee shall have first obtained Sublessor’s prior written
consent.  Sublessee’s use of the premises shall also include the use of certain
facilities to be shared with Sublessor as set forth on Exhibit “B”.  Other than
those portions of the leased facilities made available for Sublessee’s use as
more particularly described on Exhibits “A” and “B”, the remainder of the leased
facilities are considered to be and treated by Sublessor as security areas, and
Sublessee hereby acknowledges that such areas are security areas and that it
shall have no right of access to such areas.

 
9.        
Insurance.  Sublessee shal pay forty-two percent (42%) of the cost of the
insurance required to be maintained on the leased facilities under the
provisions of Section 12 of the Master Lease during the term of the Sublease
upon demand by Sublessor.  In addition, Sublessee shall at its sole cost and
expense procure and maintain in full force, with Chubb Group of Insurance
Companies or such other insurance company of comparable quality that Sublessee
may select, workers compensation insurance for its employees and public
liability insurance naming Sublessor as an additional insured to protect against
loss from liability for damages on account of personal injury, death or property
damage occurring in, on or about the Premises, or resulting directly or
indirectly from Sublessee or Sublessee’s agents’ use  and occupancy under this
Sblease.  The total coverage for personal injury and property damage insurance
for the Premises and the Project under this Lease shall be an amount of at least
Two Million Dollars ($2,000,000) combined single limit, with a deductible no
greater than Ten Thousand Dollars ($10,000).  This liability insurance shall be
primary and not contributing to any insurance carried by Sublessor, and
Sublessor’s insurance, if any, shall be in excess of this insurance.

 

 
xxxxvi

--------------------------------------------------------------------------------

 

10.        
Taxes and Assessments. For the purpose of paying all the property taxes and
assessments of every description assessed upon the leased facilities in
accordance with Article 13 of the Master Lease, including any such taxes
demanded or assessed after expiration or earlier termination of the term of the
Sublease for any reassessments resulting from any leasehold improvements placed
on the leased facilities prior to the Commencement Date Sublessee shall pay to
Sublessor on a monthly basis, together with monthly rent, a sum equal to
forty-two percent (42%) of one-twelth (1/12) of the amount payable for the tax
year in which the month occurs by Sublessor to Landlord under the Master Lease
for such real property taxes and assessments, to be placed in an impound account
by Sublessor and paid by Sublessor against any real property taxes and
assessments described above.  The parties acknowledge that Sublessee shall be
responsible for all such real property taxes and assessments prior to the
Commencement Date.

 
11.        
Incorporation of Master Lease. To the extent not otherwise inconsistent with the
agreements and understandings expressed in this Sublease or applicable only to
the original parties to the Master Lease, the terms, provisions, covenants, and
conditions of the Master Lease are hereby incorporated herein with the following
understandings:

 
11.1 The term “Landlord” or “Lessor” as used therein shall refer to Sublessor
hereunder and its successors and assigns, and the term “tenant” or “Lessee” as
used therein shall refer to Sublessee hereunder.
11.2 In any case where the Landlord reserves the right to enter the
Premises,  said right shall inure to the benefit of the Landlord as well as to
Sublessor.
11.3 With respect to work, services, repairs, repainting, and restoration or the
performance of other obligations required of the Landlord under the Master
Lease, Sublessor’s sole obligation with respect thereto shall be to request the
same, on request in writing by Sublessee, and to use reasonable efforts to
obtain the same from the Landlord.  Sublessor shall have no obligation to
commence litigation or arbitration nor to expend any money in connection
therewith.
11.4 Sublessee hereby expressly assumes and agrees to perform all of the terms,
obligations, covenants and conditions required by the Master Lease to be
performed by Sublessor but only with respect to the Premises and not to do,
suffer or permit anything to be done which would result in a default under the
Master Lease or cause the Master Lease  to be terminated or forfeited.
11.5 Sublessor shall maintain the Master Lease in full force and effect during
the entire term of this Sublease, subject however, to any earlier termination of
the Master Lease without the default of Sublessor.
11.6 Sublessee shall not assign this Sublease or further sublease the Premises,
in whole or in part, without the prior written consent of Sublessor (which
consent Sublessor agrees to unreasonably withhold).  Any purported assignement
or Sublease in violation hereof shall be void as to Sublessor.
11.7 Sublessee shall make no alterations, modifications, improvements to the
Premises without the prior written consent of Sublessor (which consent Sublessor
agrees not to unreasonable withhold).
11.8  Sublessee shal not create, permit or suffer any liens, encumbrances or
charges upon the Premises.
 
 12.
Delivery of Possession and Holdover. Upon expiration or earlier termination of
the term of the Sublease, Sublesssee shall vacate and deliver to Sublessor
possession of the Premises and all tenant improvements and alterations, broom
clean, in good condition and in substantially the same condition that they were
at the time of commencement of the Sublease, ordinary wear and tear excepted. If
Sublessee fails to vacate and deliver possession of the Premises on the
expiration or earlier termination of the term, Sublessee shall hold Sublessor
harmless from all damages resulting from Sublessee’s failure to vacate and
deliver possession of the Premises. If Sublessee, with Sublessor’s consent,
remains in possession of the Premises after expiration of the term, said
possession shall be deemed to be a month-to-month tenancy terminable as provided
in Section 2 above. All provisions of this Sublease except for those pertaining
to the term of the Sublease shall apply, provided that rent shall be One Hundred
Fifty Percent (150%) of the rent in effect immediately prior to the expiration
or termination of the term.




 
xxxxvii

--------------------------------------------------------------------------------

 

 13.
Enforcement of Rights.  Sublessor’s rights under the Master Lease may be
enforced against the Landlord by Sublessee in its own name or in Sublessor’s
name provided Sublessee advises Sublessor in writing at least ten (10) days
before taking any action to enforce such rights. Sublessee agrees to reimburse
Sublessor for any reasonable attorneys’ fees or other expenses incurred by
Sublessor as a result of any such action.

 
 14.
Indemnification.  Sublessee shall indemnify and hold Sublessor and Landlord
harmless from and against any and all claims arising from Sublessee’s use of the
Premises, or from the conduct of Sublessee’s business or from any activity, work
or things done, suffered or permitted by Sublessee in or about the premises or
elsewhere, and shall further indemnify and hold Sublessor and Landlord harmless
from and against any and all claims arising from any breach or default in the
performance of the obligation on Sublessee’s part to be performed under the
terms of this Sublease, or arising from any negligence of Sublease, or of
Sublessee’s agents, contractors, or employees, and from and against all costs,
attorneys’ fees, expenses and liabilities incurred in the defense of any such
claim or any action or proceeding brought thereon, including but not limited to
any harm or damages that may result from any breach or violation of the security
area terms of Section 7; and in case any action or proceeding be brought against
Sublessor or Landlord by reason of such claim, Sublessee, upon notice from
Sublessor, shall defend  the same at Sublessee’s expense by counsel satisfactory
to Sublessor.  Sublessee, as a material part of the consideration hereunder to
Sublessor, hereby assumes all risk of damage to property or injury to persons,
in, upon or about the Premises from any cause (except acts of Sublessor) and
Sublessee waives all claims in respect thereof against Sublessor.

 
 15.
Attorney’s Fees.  In the event either party hereto causes an action,
arbitration, or other proceeding against the other party arising out of or in
connection with this Sublease, the prevailing party shall be entitled to have
and recover from the losing party reasonable expenses incurred in that action,
arbitration, or other proceeding, or in efforts to negotiate the action,
including reasonable attorney’s fees and costs. In addition, the entry of any
judgment in such litigation shall not be at the obligation of a party to pay
reasonable attorney’s fees or costs incurred in the enforcement or collection
under such a judgement.


 
 16.
Notices.  Any notices or demands required or desired to be given regarding this
Sublease or the Master Lease shall comply with the Master Lease, shall be in
writing, and shall be either personally served or sent to the Sublessor or
Sublessee, respectively, to such address as either party shall designate by
written notice to the other party. If served by mail, such notice shall be
deemed to have been given either (i) on the third business day after mailing if
such notice was deposited in the United States, or certified and postage
prepaid, addressed to the party to be received, or (ii) the date actually
received, whichever first occurs.



 
xxxxviii

--------------------------------------------------------------------------------

 

 17.
Time of the Essence.    Time is expressly declared to be of the essence of this
Agreement and of all terms, covenants, agreements, obligations and conditions
expressed herein.

 


 18.
Entire Agreement.  This Sublease, and Exhibits “A” and “B” attached hereto and
by this reference incorporated herein, are the entire agreement between the
parties, and there are no binding agreements or representations regarding the
use of the Premises between the parties except as expressed herein. Sublessee
acknowledges that neither Sublessor nor Sublessee’s agent(s) has made any
representation or warranty as to (i) whether the Premises may be used for
Sublessee’s intended use under existing law or (ii) the suitability of the
premises for the conduct of Sublessee’s business or the condition of any
improvements located thereon. Sublessee expressly waives all claims for damage
by reason of any statement, representation, warranty, promise or other agreement
of Sublessor or Sublessor’s agent(s), if any, not contained in this Sublease. No
subsequent change or addition to this lease shall be binding unless in writing
and signed by the parties hereto.

 

IN WITNESS WHEREOF, Sublessor and Sublessee have executed this lease with the
intent to be legally bound thereby.
 

 

   AS SUBLESSOR:       ORBIT SEMICONDUCTOR, INC.     December 7, 1996   By:    
  Its: Chief Financial Officer           AS SUBLESSEE:       PARADIGM
TECHNOLOGY, INC.     December 7, 1996    By:       Its: President, CEO

 
 
                                             
                                         CONSENT OF LANDLORD
Under the Master Lease dated December 7, 1988, as Landlord, Sobrato hereby
consents to this Sublease.


SOBRATO DEVELOPMENT COMPANIES #871


By:
 
Its:
 
 

 


 
xxxxix

--------------------------------------------------------------------------------

 
 
LEASE ASSIGNMENT AGREEMENT


THIS LEASE ASSIGNMENT AGREEMENT (this “Assignment”) is made as of the 1st day of
February, 1999 (the “Effective Date”), by and among ORBIT SEMICONDUCTOR, INC., A
Delaware corporation (“Seller), SUPERTEX, INC., a California corporation
(“Buyer”), and SOBRATO DEVELOPMENT COMPANIES #871, A  California limited
partnership (“Landlord”), with reference to the following facts and objectives:


A.           Landlord and Paradigm Technology, Inc. (“Paradigm”) entered that
certain Lease dated December 7, 1988, regarding the improved real estate
commonly known as 71 Vista Montana, San Jose, California (the “Premises”). Such
Lease was amended by that certain First Amendment to Lease dated May 4, 1987,
that certain Second Amendment to Lease dated June 18, 1990, and that certain
Third Amendment to Lease dated December 21, 1995, all between Landlord and
Paradigm. The interest of the tenant under such Lease was assigned by Paradigm
to Seller pursuant to that certain Assignment of Lease and Consent to Assignment
of Lease (the “Prior Assignment”) dated November 15, 1996 by Paradigm, Seller
and Landlord. Such Lease, as so amended, assigned and consented to, is referred
to herein as the “Lease”.


B.           Seller and Buyer have entered that certain Agreement for Purchase
and Sale of Assets dated January 16, 1999 (the “Purchase Agreement”), pursuant
to which, among other things, Seller has agreed to assign the Lease to Buyer.


C.           Seller and Buyer mutually desire that Seller assign the Lease to
Buyer, and Landlord desires to consent to such assignment on the terms and
conditions of this Assignment.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller, Buyer and Landlord hereby
agree as follows:


1.           Assignment.  Seller hereby assigns to Buyer, and Buyer hereby
accepts for Seller, the entire undivided right, title, interest and estate of
the “Tenant” under the Lease and all of Seller’s right, title and interest in,
under and to the Lease and the Premises (including, without limitation, all
security deposits and all rights and options to extend the term of the Lease).
Buyer hereby assumes all obligations of the “Tenant” under the Lease accruing on
or after the Effective Date. Seller hereby represents and warrants to Buyer that
Seller currently owns and holds the entire right, title and estate of the
“Tenant” under the Lease free and clear of any liens, encumbrances, options,
subleases or rights of others and that no person or entity other than Seller has
any right or option to occupy any of the Premises.  In particular, by without
limitation, the Sublease dated November___, 1996, by Seller and Paradigm
regarding a portion of the Premises has terminated, and Paradigm has not further
right or option to occupy any of the Premises.


2.           Responsibilities Under Lease: Indemnification.


A.           Seller (and not Buyer) shall be responsible for payment of all
rents and other amounts and the performance of all obligations required under
the Lease to be paid or performed for any period prior toe the Effective Date,
including, without limitation, any and all indemnity obligations of Seller under
the Lease accrued with respect to facts or circumstances first occurring prior
to the Effective Date.
 
 
l

--------------------------------------------------------------------------------



 
B           Buyer (and not Seller) shall be responsible for the payment of all
rents and other amounts and the performance of all obligations required under
the Lease to be paid or performed for any period on or after the Effective Date,
including, without limitation, any and all indemnity obligations of the “Tenant”
under the Lease accruing with respect to facts or circumstances first occurring
on or after the Effective Date.


C.           Subject to the other terms and conditions of this Assignment to the
extent that Seller has made payments of performed obligations pursuant to the
Lease that relate to periods on or after the Effective Date, and to the extent
that Buyer has made payments or performed obligations pursuant to the Lease that
relate to periods prior to the Effective Date, such amounts and obligations
shall be prorated as of the Effective Date, and the party with a net obligation
to the other shall promptly pay such amount on or after the Effective Date.


D.           Seller shall indemnify, defend, protect and hold harmless Buyer
from and against any and all losses, costs, claims, liabilities and damages
(including reasonable attorneys’ fees) (collectively “ Claims”) arising from or
related to (i) the Premises and/or the Lease which Claims shall have accrued
prior to the Effective Date, (ii) any event or condition that shall have
occurred or existed on or with respect to the Lease and/or the Premises prior to
the Effective Date (including without limitation, and Claims resulting from the
release, presence or transportation of Hazardous Materials in, on, under or over
the Premises prior to the Effective Date, (iii) Seller’s breach of any of its
obligations under the Lease or this Assignment, and (iv) any use or occupancy
of  any of the Premises by Seller or any of its agents, representatives,
licensees, or invitees from and after the Effective Date. Seller’s foregoing
indemnity under clauses (i), (ii) and (iii), but specifically excluding clause
(iv), shall be subject to the limitations provided in Section 2.16 of the
Purchase Agreement.


E.           Buyer shall indemnify, defend, protect and hold harmless Seller
from and against any and all Claims arising from or related to (i) the Premises
and/or the Lease that accrue on or after the Effective Date, (ii) any event or
condition that occurs or exists on or with respect to the Lease and/or the
Premises on or after the Effective Date (including, without limitation, any
Claims resulting from the release, presence or transportation of Hazardous
Materials in, on, under or over the Premises on or after the Effective Date),
other that continuing events or conditions that first occurred or existed prior
to the Effective Date, and (iii) Buyer’s breach of any of its obligations under
the Lease or this Assignment; provided, however, that Buyer’s foregoing
covenants shall not apply to any Claims arising from or relating in any manner
to the use or occupancy of any of the Premises by Seller or any of is agents,
representatives, licensees or invitees from and after the Effective Date.


3.           Landlord Consent and Related Covenants. Landlord hereby consents to
the assignment of the Lease by Seller to Buyer on the terms and conditions of
this Assignment. In addition, Landlord covenants and agrees, and Seller and
Buyer acknowledge and agree, as follows:



 
li

--------------------------------------------------------------------------------

 

 
A.           All references in the Lease to the “Tenant” shall mean and refer
only to Buyer and not to Seller with respect to any facts or circumstances
relating specifically to such “Tenant” and not to the Premises and first
accruing on or after the Effective Date. Without limiting the generality of the
foregoing sentence, from and after the date of this Assignment, (i) all
references in the Lease to the Tenant’s net worth shall mean and refer only to
the net worth of Buyer and not Seller, (ii) all references in clause (D) of
Section 22 of the Lease to the “Tenant” shall mean and refer only to Buyer and
shall not refer to Seller, and (iii) the payment and performance of all
obligations, and the giving of all notices, by Landlord to and for the benefit
of the Tenant shall be to and for the benefit of Buyer and not Seller.


B.           From and after the Effective Date, Buyer shall solely be entitled
to exercise all rights, powers, privileges, options and elections, and to make
and give all approvals, consents, determinations, selections, designations,
judgments and decisions, of the “Tenant” under and with respect to the Lease and
the Premises. Any effort by Seller or any other party to exercise, give or make
any of the foregoing shall be of no effect. Landlord shall, however, promptly
deliver to Buyer copies of all notices, demands, and other communications
received by Landlord from Seller.


C.           In the event that Seller rejects or otherwise terminates, or
attempts to reject or otherwise terminate, the Lease pursuant to the United
States Bankruptcy Code or any other law or proceeding involving the rights of
creditors, as between Landlord and Buyer (and their respective successors and
assigns under the Lease and with respect to the Premises), the Lease and this
Assignment shall not be terminated or otherwise affected thereby, by shall
continue in full force and effect as a direct agreement between Landlord and
Buyer (or their respective successors and assigns, if applicable). In such
event, however, Landlord and Buyer (upon the request of either such party) shall
execute and deliver a new lease on the same terms and conditions as the Lease,
as modified by this Assignment with respect to Buyer.


D.           Only the first paragraph of Section 5 of the Lease, entitled
“Security Deposit”, shall apply to Buyer. No Letter of Credit will be required
under the Lease after the Effective Date.


E.           Landlord consents to Buyer’s use at the Premises of the materials
described on Exhibit “A” hereto. In using such materials, however, Buyer shall
comply with all terms and conditions of the Lease, including Section 18,
entitled “Toxic Waste and Environmental Damage”.


F.           Concurrently with Landlord’s execution and delivery of this
Assignment, Seller and Buyer have paid Landlord the aggregate amount of Six
Hundred Thousand Dollars ($600,000), receipt of which is hereby acknowledged by
Landlord. No other money or consideration whatsoever will be payable to Landlord
under Section 29 of the Lease or otherwise in connection with this Assignment.


G.           Notwithstanding anything to the contrary in the Lease, Landlord and
Buyer release each other and their respective agents, employees, successors,
assigns and subtenants from all liability for injury to any person or damage to
any property that is caused by or results from a risk which is actually insured
against, which is required to be insured against under the Lease or which would
normally be covered by “all risk” property insurance, without regard to the
negligence or willful misconduct of the person or entity so released.



 
lii

--------------------------------------------------------------------------------

 



H.            Notwithstanding this Assignment, Buyer assumes no liability or
obligation of the Tenant arising from or relating to the Lease and/or the
Premises which accrued prior to the Effective Date. Landlord shall look solely
to Seller for the payment and performance of all liabilities and obligations of
the Tenant arising from or relating to the Lease and/or the Premises accruing
prior to the Effective Date.


I.           Seller shall have the right to use and occupy approximately 2,300
square feet of space in the Premises for up to thirty (30) days after the
Effective Date.


4.           Landlord Estoppel. Landlord hereby certifies to Seller and Buyer as
follows, with the intent that Seller And Buyer will rely heron in consummating
this Assignment: (i) the Lease is in full force and effect; (ii) there currently
exists no breach or default by the tenant under the Lease, and, to Landlord’s
best knowledge, there has not occurred any event or condition which, with the
giving of notice or the passage or time or both, could constitute such a breach
or default; (iii) the Tenant has not defaulted in any payment of rent during the
twelve (12) months immediately preceding the Effective Date; (iv) the total
amount of the monthly rent currently payable under the Lease is $67,977.80, and
monthly installments thereof have been paid through January, 1999; (v) there are
no unpaid taxes, insurance, operating expenses or other charges under the Lease
which have been billed by Landlord to the Tenant; (vi) the amount of the
security deposit held by Landlord under the Lease equals $65,000; (vii) attached
hereto as Exhibit “B” is a true, correct and complete copy of the Lease
(including all amendments and modifications). And the Lease constitutes the
entire agreement between Landlord and the Tenant as to the Lease of the Premises
and has not been modified, amended or supplemented, nor have any terms or
conditions thereof been waived, except as identified in such Exhibit “B”; (viii)
to Landlord’s best knowledge, Landlord has performed all of its obligations
under the Lease accruing prior to the Effective Date; (ix) Landlord has not
received from Seller any notice of default by Landlord under the Lease; (x) the
term of the Lease commenced on May 1, 1989, and will expire on April 30, 2004;
(xi) the Tenant has one (1) option to extend the term of the Lease for a period
of five (5) years, and, to Landlord’ best knowledge, nothing has occurred that
would invalidate such option or preclude Buyer from effectively exercising such
option; and (xii) all amounts owing to Landlord under the Prior Assignment and
all amounts owing to Landlord in connection with the “Tenant Interior
Improvements” under the Lease have been paid in full.


5.           Landlord Release. Landlord hereby irrevocably and unconditionally
releases and forever discharges Seller and its parent company, the DII Group,
Inc., a Delaware corporation, in all and any capacities, including but not
limited to individually or as a guarantor, partner, employee, officer or agent
of other entities, and its owners, predecessors, successors, assigns, agents,
directors, officers, employees, servants, managers representatives, attorneys,
and insurance carriers, and all persons acting by, through, or in concert with
any such parties, of and from any and all legal and equitable charges,
complaints, claims, liabilities, obligations, promises, agreements,
controversies, damages, actions causes of action, suits, rights, demands, costs,
losses, debts and expenses (including attorneys’ fees and costs actually
incurred), of any nature whatsoever, that Landlord has against Seller that may
accrue after the Effective Date, arising directly or indirectly out of or in any
way connected with the matters described in the Lease or this Assignment. The
foregoing release shall not however, affect any rights, remedies, liabilities or
obligations as between Seller and Buyer.




liii

--------------------------------------------------------------------------------


 
       6.           Entire Agreement.  This Assignment, together with the lease,
constitutes the entire agreement among Landlord, Seller and Buyer regarding the
Lease and the Premises, and there are no binding agreements or representations
amount the parties except as expressed herein (or in the Purchase Agreement as
between Seller and Buyer).  This Assignment shall not be legally binding until
it is executed by Landlord, Seller and Buyer.  No subsequent change or addition
to this Assignment shall be binding unless in writing and signed by the party
sought to be bound thereby.

       7.           Miscellaneous.  All capitalized terms used, but not defined,
in this Assignment shall have the meanings ascribed to them in the Lease.  This
Assignment may be executed in one or more counterparts. Each of which shall be
deemed an original but all of which together shall constitute one and the same
document.  Should any provision of this Assignment prove to be invalid or
illegal, such invalidity or illegality shall in no way affect, impair or
invalidate any other provision hereof, and such remaining provisions shall
remain in full force and effect.  The captions used in this Assignment are for
convenience only and shall not be considered in the construction on
interpretation of any provision hereof.  The language of this Assignment shall
in all cases be construed as a whole according to its fair meaning and not
strictly for or against wither Seller, Buyer or Landlord, all of whom are
represented by counsel in connection with the negotiation and preparation of
this Assignment.  The validity, effect, construction, performance and
enforcement of this Assignment and the rights and obligations of the parties
hereunder shall be governed in all respects by the laws of the State of
California.  Seller shall from time to time execute and deliver such additional
documents and take such additional actions as Buyer may reasonably request to
carry out the purpose of this Assignment.
 
       8.           Brokerage Commissions.  Each party hereto (i) represents to
the others that it has not had any dealings with any real estate brokers,
leasing agents or salesman or incurred any obligations for the payment of real
estate brokerage commissions or finders’’ fees which would be earned or due and
payable by reason of this Assignment, and (ii) agrees to indemnify, defend and
hold harmless the other parties from any claim for any such commissions or fees
which result from the actions of the indemnifying party.
 
       9.           Authority.  Each party hereto represents and warrants to the
other parties that (i) the person or persons executing this Assignment on behalf
of such party is/are duly authorized to execute this Assignment on behalf of
such party, and (ii) such party has the right, power and authority to execute
and deliver this Assignment to the other parties and to perform its obligations
hereunder.
 


 
liv

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Seller, Buyer and Landlord have executed this Assignment as
of the Effective Date.


SELLER:


ORBIT SEMICONDUCTOR, INC.,
a Delaware corporation


By:________________________________


Name:______________________________


Title:_______________________________






BUYER:


SUPERTEX, INC.,
a California corporation


By:________________________________


Name:______________________________


Title:_______________________________






LANDLORD:


SOBRATO DEVELOPMENT COMPANIES #871,
a California limited partnership


By:_________________________________


Name:_______________________________


Title:________________________________

 

 
lv

--------------------------------------------------------------------------------

 



Orbit Semiconductor, Inc.
Lease assignment


EXHIBIT A  List of Materials




111 Trichioroethane
Acetelyne
Acetic Acid
Acetone
Ammonia
Ammonium Fluoride
Ammonium Hydroxide
Argon
AZ 400K Developer (Potassium Hydroxide)
AZ P4210 (Phtoresist) Propylene Glycol Monomethyiether Acetate (108-65-6)
Boron Trichloride
Boron Trifluoride
Buffered Oxide Etch
Carbon Dioxide
Chlorine
Chlorodifluoromethane (Freon 22)
Deionized Water
Diborane
Dichlorosiane
Dipotassium Phosphate
EDMEA
Ethanol
Ethyl Pyruvate
Ethyl-3-ethoxypropionate Novaiac Resin Methacryiate Copolymer Napthaquinone
diazide
Ethylene Glycol
Ethylene Glycol Monomethylether-acetate
Fluoboric Acid
Glutaraidehyde
Halogenated Cleaning Solution
HCL
Heilum
Hexafluoroethane
Hexamethyidislazane
Hydrocarbon Mix
Hydrocarbon Mixture
Hydrochloric Acid
Hydrofluoric Acid
Hydrogen
Hydrogen Peroxide
Isoproply Alcohol
K-Dimethyidinlrocarbomate
Liquid Nitrogen
Liquid Oxygen
 


 
lvi

--------------------------------------------------------------------------------

 

Magnesium Hydroxide
Mineral Spirits
Misc Bases
Misc Flammable Liquids
Misc Oxidizers
Misc. Glycols
Monomethylether-acetate
N-Butyl Acetate
Nitric Acid
Nitrongen
Nitrogen Trifluoride
Nitrous Oxide
N-Methyl Pyrrolidine
Oxygen
PBR3 – Phosophorus Tribromide
PGMEA
Phosphine
Phosphine – Hydrogen mixture
Phosphine – Silane mixture
Phosphoric Acid
Potassium Hydroxide
Propylene Glycol Monomethyl Ether Acetate
Silane
Sodium Bisulfite
Sodium Molybdate
Sodium Nitrite
Sulfur Hexafluoride
Sulfuric Acid
SVC – 25 (Parts Cleaner)
SVC 80 Ink Remover
SVC-12 Acetone Replacement
Sythetic Oil
Tetraethylorthosilicate
Tetrafluoroethane
Tetrafluoromethane
Tetramethylammonium Hydroxide
Trifluoroethane
Trifluoromethane (Freon 23)
Tungston Haxafluoride
Vaccum Pump Oil
Various High and Low pH Chemicals
Zinc Chloride

lvii

--------------------------------------------------------------------------------


 
FOURTH AMENDMENT TO LEASE
 




THIS FOURTH AMENDMENT TO LEASE (this “Fourth Amendment”) is made as of the
1ST  day of February, 1999 (the “Effective Date”) by and between SOBRATO
DEVELOPMENT COMPANIES #871, a California limited partnership (“Landlord”), and
SUPERTEX, INC., a California corporation (“Tenant”), with reference to the
following facts and objectives:

A. Landlord and Paradigm Technology, Inc. ("Paradigm") entered that certain
Lease dated December 7, 1988, regarding the improved real estate commonly known
as 71 Vista Montana,
San Jose, California (the "Premises"). Such Lease was amended by that certain
First Amendment to Lease dated May 4, 1987, that certain Second Amendment to
Lease dated June 18, 1990, and that certain Third Amendment to Lease (the "Third
Amendment") dated December 21, 1995, all between Landlord and Paradigm. The
interest of the tenant under such Lease was assigned by Paradigm to Orbit
Semiconductor, Inc. ("Orbit") pursuant to that certain Assignment of Lease and
Consent to Assignment of Lease (the "First Assignment") dated November 15, 1996,
by Paradigm, Orbit and Landlord. The interest of the tenant under such Lease has
further been assigned by Orbit to Tenant as of the Effective Date pursuant to
that certain Lease Assignment Agreement (the "Second Assignment") dated as of
the Effective Date by Orbit, Tenant and Landlord. Such Lease, as so amended,
assigned and consented to, is referred to herein as the "Lease".


B. Orbit and Tenant entered that certain Agreement for Purchase and Sale of
Assets dated January 16, 1998 (the "Purchase Agreement") pursuant to which,
among other things, Orbit
agreed to assign the Lease to Tenant. As a condition to Tenant's obligation to
consummate the transactions contemplated by the Purchase Agreement (including,
without limitation, Tenant's execution and delivery of the Second Assignment),
Tenant required that Landlord agree further to amend the Lease, among other
things, to provide Tenant with an additional option to extend the term of the
Lease for an additional period of five (5) years and to grant Tenant a right ,
of first offer to purchase the Premises described in the Lease. Landlord and
Tenant now mutually desire to amend the Lease on the terms and conditions of
this Fourth Amendment.


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:


1.  
Notices. Paragraph 26 of the Lease is hereby deleted, and the following language
is substituted in lieu thereof:



26. NOTICES: All notices which this Lease requires or permits either party to
give to the other party shall be in writing and shall be delivered personally or
forwarded by United States mail, postage prepaid, by registered or certified
mail, return receipt requested, and addressed to the respective parties as
follows:
 
                To Landlord:           Sobrato Development Companies #871
10600 North DeAnza Boulevard, Suite 200
Cupertino, California 95014


To Tenant:            Supertex, Inc.
1235 Bordeaux Drive
Sunnyvale, California 94089
Attention: President

 
lviii

--------------------------------------------------------------------------------

 



or to such other address as may be contained in a notice from either party tothe
other given pursuant to this paragraph.  Notice by registered or certifiedmail
shall be deemed to be given three (3) days after the date of deposit in the
mail.
 
2.         Additional Option to Extend.  Landlord and Tenant acknowledge that
(i) the Lease currently provides that the tenant thereunder has two (2)  options
to extend the term of the Lease, each for a period of five (5) years, (ii) under
the Third Amendment, the tenant exercised the first of those two options so as
to extend the term of the Lease through April 30, 2004, and (iii) Tenant
therefore currently has one (1) additional option to extend the term of the
Lease for an additional five (5)-year period from May 1, 2004 through April 30,
2009.  Landlord hereby grants Tenant one (1) additional option to extend the
term of the Lease for an additional five (5)-year period from May 1, 2009
through April 30, 2014, on the terms and conditions provided in Paragraph 37 of
the Lease.  Accordingly, Paragraph 37 of the Lease is hereby amended by deleting
the words “two (2)” from the second line thereof and substituting the words
“three (3)” in lieu thereof.
3.           Right of First Offer to Purchase.  The Lease is hereby amended by
adding a new Paragraph 46 as follows:


46.           RIGHT OF FIRST OFFER TO PURCHASE:  Landlord hereby grants Tenant
the first right, option and opportunity to purchase the Premises on the
following terms and conditions:
 
A. If at any time during the term of this Lease (including, without limitation,
any Renewal Term) Landlord desires to sell the Premises or any part thereof or
interest therein (such part or interest being referred to herein as the "Offered
Interest"), then before Landlord enters a binding agreement to sell the Offered
Interest, Landlord shall first offer to Tenant the opportunity to purchase the
Offered Interest by giving Tenant written notice of the terms and conditions on
which Landlord would be willing to sell the Offered Interest ("Landlord's
Offer").  Landlord's Offer shall include the following basic business terms upon
which Landlord is willing to sell the Offered Interest: (i) the sales price,
(ii) the amount and terms of any seller financing, (iii) the amount and terms of
any assumable third party financing, (iv) the state of title to be transferred
by Landlord, (v) the date for close of escrow, (vi) the allocation of closing
costs, (vii) the legal description of the Offered Interest, and (viii) all other
material business terms on which Landlord is willing to sell the Offered
Interest. Tenant shall thereafter have the exclusive right to purchase the
Offered Interest on the terms and conditions stated in Landlord's Offer, which
right Tenant may exercise by giving Landlord written notice of Tenant’s exercise
of such right within thirty (30) days following the date that Tenant receives
Landlord’s Offer.  If Tenant exercises such right, thenTenant shall purchase and
Landlord shall sell the Offered Interest on the terms and conditions described
in Landlord’s Offer.


B. If Tenant does not, within such thirty (30) day period, exercise Tenant's
right to purchase the Offered Interest on the terms and conditions of Landlord's
Offer, then Landlord may sell the Offered Interest to any third party for a
purchase price not less than ninety-five percent (95%) of the purchase price
specified in Landlord's Offer and otherwise on the same terms and conditions of
Landlord's Offer, so long as (i) Landlord enters a binding written agreement
with such third party for the sale of the Offered Interest within one hundred
eighty (180) days after Landlord's delivery to Tenant of Landlord's Offer, and
(ii) Landlord conveys title to the Offered Interest to such third party pursuant
to such agreement within ninety (90) days after such agreement for the sale of
the Offered Interest is fully executed by Landlord and such third-party buyer.

 
lix

--------------------------------------------------------------------------------

 
 
C. If Landlord has not entered a binding written agreement for the sale of the
Offered Interest within one hundred eighty (180) days after Landlord's delivery
to Tenant of Landlord's Offer, or if Landlord has not conveyed title to the
Offered Interest to such third party buyer pursuant to such an agreement within
ninety (90) days after such agreement for the sale of the Offered Interest is
fully executed by Landlord and such third-party buyer, then, in either such
event, any subsequent offer or election by Landlord to sell the Premises or any
part thereof or any interest therein (including, without limitation, the Offered
Interest) shall be deemed a new determination to so do and shall be subject once
again to Tenant's first right, option and opportunity to purchase as described
in this Paragraph 46.


4.           Memorandum.  The Lease is further amended by adding a new Paragraph
47 as follows:
 
47. MEMORANDUM:  Promptly upon the request of either party, Landlord and Tenant
shall execute and deliver a Memorandum of Lease and Options to be recorded in
the Official Records of Santa Clara County, California, setting forth Tenant’s
rights under this Lease, including, without limitation, Tenant’s options to
extend the term of this Lease and Tenant’s right of first offer to purchase the
Premises.
 


5.         No Further Changes.  Except as expressly amended by this Fourth
Amendment, the Lease shall remain in full force and effect.  All capitalized
terms used, but not defined, in this Fourth Amendment shall have the meanings
ascribed to such terms in the Lease.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Amendment to
Lease to be effective as of the Effective Date.
 


LANDLORD:
 


SOBRATO DEVELOPMENT COMPANIES #871,
a California limited partnership
By:       ___________________________________


Name:  ___________________________________


Title:  Managing General Partner
 




TENANT:
 
SUPERTEX, INC.
 
a California corporation
 
By:     ____________________________________


Name:____________________________________
 


Title:  ____________________________________
 



 
lx

--------------------------------------------------------------------------------

 
 
FIFTH AMENDMENT TO LEASE
 


This fifth amendment to lease ("Fifth Amendment") is made this 23rd day of
January, 2004 by and between Sobrato Development Companies #871, a California
Limited Partnership, having an address at 10600 N. De Anza Blvd., Suite 200,
Cupertino, California 95014 ("Landlord") and Supertex, Inc., a California
Corporation (as successor in interest to Paradigm Technology and Orbit
Semiconductor), having an address at 71 Vista Montana, San Jose, California,
95134 ("Tenant").
 


WITNESSETH
 


WHEREAS Landlord and Tenant entered into a lease dated December 7, 1988, lease
amendments dated May 4, 1987, June 18, 1990, December 21, 1995 and February 1,
1999, and lease assignments dated November 15, 1996 and February 1, 1999
(collectively the "Lease") for the premises located at 71 Vista Montana in San
Jose, California ("Premises"); and
 
WHEREAS effective January 23, 2004, Landlord and Tenant wish to modify the Lease
to (i) extend the term of the Lease for seven years; (ii) specify the monthly
rent for the period from May 1, 2004 through April 30, 2011; and (iii) eliminate
Landlord's right to share in sublease or assignment profits related to space
within the Premises currently being marketed by Tenant for sublease;
 
NOW, THEREFORE, in order to effect the intent of the parties as set forth above
and for good and valuable consideration exchanged between the parties, the Lease
is amended effective January 23, 2004 as follows:
 
1. The term of the Lease is hereby extended for seven (7) years from the current
termination date of April 30, 2004, to April 30, 2011. Tenant has one remaining
Option to extend the term of the Lease pursuant to Lease section 37.
 
2. Monthly rent for the period from May 1, 2004 through April 30, 2011 shall be
payable according to the following schedule:
 
May 1, 2004 through April 30, 2005:
$61,798.00 per month
May 1, 2005 through April 30, 2006:
$64,888.00 per month
May 1, 2006 through April 30, 2007:
$67,978.00 per month
May 1, 2007 through April 30, 2008:
$71,068.00 per month
May 1, 2008 through April 30, 2009:
$74,158.00 per month
May 1, 2009 through April 30, 2010:
$77,248.00 per month
May 1, 2010 through April 30, 2011:
$80,337.00 per month



3. Lease section 29 is modified to eliminate Landlord's right to 50% of excess
rent or other economic consideration realized by Tenant related to any sublease
or assignment of the space within the Premises currently being marketed for
sublease, as shown on Exhibit "A" attached.
 
 
lxi

--------------------------------------------------------------------------------




4. All defined terms shall have the same meanings as in the Lease, except as
otherwise stated in this Fifth Amendment.
 
5. Except as hereby amended, the Lease and all of the terms, covenants and
conditions thereof shall remain unmodified and in full force and effect.  In the
event of any conflict or inconsistency between the terms and provisions of this
Fifth Amendment and the terms and provisions of the Lease, the terms and
provisions of this Fifth Amendment shall prevail.
 
IN WITNESS WHEREOF, the parties hereto have set their hands to this Fifth
Amendment as of the day and date first above written.
 


 

Landlord Tenant     Sobrato Development Companies #871, Supertex, Inc.,     a
California Limited Partnership a California corporation    
By:_____________________________ By:___________________________     Its: General
Partner Its:____________________________    

 


                                                                   

 
lxii

--------------------------------------------------------------------------------

 
